    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 1 of 111




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS

  In re Applied Optoelectronics, Inc. Derivative
  Litigation
                                                       Lead C.A. No. 4:18-cv-02713
         This Document Relates to:

                         ALL ACTIONS
                                                       DEMAND FOR JURY TRIAL

       VERIFIED CONSOLIDATED AMENDED SHAREHOLDER DERIVATIVE
                             COMPLAINT

                                       INTRODUCTION

       Plaintiffs Lei Jin (“Plaintiff Jin”) and Yiu Kwong Ng (“Plaintiff Ng,” and together with

Plaintiff Jin, “Plaintiffs”), by Plaintiffs’ undersigned attorneys, derivatively and on behalf of

Nominal Defendant Applied Optoelectronics, Inc. (“AOI” or the “Company”), file this Verified

Consolidated Amended Shareholder Derivative Complaint against Individual Defendants Chih-

Hsiang (“Thompson”) Lin, Stefan J. Murry, William H. Yeh, Alex Ignatiev, Richard B. Black,

Min-Chu Chen, Alan Moore, and Che-Wei Lin (collectively, the “Individual Defendants” and

together with AOI, the “Defendants”) for breaches of their fiduciary duties as directors and/or

officers of AOI, unjust enrichment, and violations of Section 14(a) of the Securities Exchange Act

of 1934 (the “Exchange Act”), and for contribution under Sections 10(b) and 21D of the Exchange

Act. As for Plaintiffs’ complaint against the Defendants, Plaintiffs allege the following based upon

personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and information and belief as to all

other matters, based upon, inter alia, the investigation conducted by and through Plaintiffs’

attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding AOI, legal

                                               1
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 2 of 111




filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet, and certain non-public documents produced by

Defendants to Plaintiffs. Plaintiffs believe that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by AOI’s directors and officers starting on February 23, 2017 and continuing through the present

(the “Relevant Period”).

       2.      AOI touts itself as being a leading “vertically integrated” provider of fiber-optic

networking products, primarily for four networking end-markets: internet data center, cable

television, telecommunications, and fiber-to-the-home. The Company designs and manufactures

a range of optical communications products at varying levels of integration, from components,

modules, and subassemblies, to complete turn-key equipment. One of the key products that AOI

manufactures is optical transceivers, components of fiber optic communication systems that

connect computer servers at data centers.

       3.      AOI generates almost all of its revenue from a limited number of customers,

including tech powerhouses Amazon.com (“Amazon”), Microsoft Corporation (“Microsoft”), and

Facebook, Inc. (“Facebook”). For the Company’s 2017 and 2016 fiscal years, its top five

customers represented 86.1% and 87.8% of the Company’s revenue, respectively. In 2017,

specifically, Amazon was the Company’s biggest customer in terms of providing revenue,

representing 35.4% of the Company’s revenue for that year. By the end of the fiscal year on

December 31, 2016, Amazon represented 62.1% of the Company’s total accounts receivable.

Amazon remained the Company’s largest customer until the end of the fiscal year ended December



                                               2
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 3 of 111




31, 2017, a fact that the investing public had no reason to believe would materially change at the

time.

        4.      From February 23, 2017 and continuing through February 21, 2018 (the “Initial

Relevant Period”), the Company represented that it had a considerable competitive advantage over

other manufacturers of transceivers and thus would be in a superior position to fulfill customers’

increasing demands for such products. AOI frequently praised itself as a company that was

“vertically integrated” and that could transition easily to new technology from older technology

due to possessing the ability to manufacture transceiver components in the Company’s own

facilities, as opposed to acquiring components from suppliers. The Company’s purported in-house

capabilities, as well as its visibility into its customer’s needs, in turn, would allow it to seamlessly

transition from manufacturing and supplying 40 gigabits per second (“Gs” or “Gbps”) transceivers

to faster 100G transceivers, the market demand of which began to explode towards the end of

2015. These representations provided the investing public with a skewed image of the Company’s

capabilities, especially compared to its competitors, which the Individual Defendants falsely

denied were negatively impacting the Company. In reality, certain of AOI’s competitors, in

particular, Fabrinet and MACOM Technology Solutions (“MACOM”), had begun increasingly

working with Amazon by May 2017, and the budding business relationships subjected the

Company to significant undisclosed competitive pressure.

        5.      On August 3, 2017, investors began to receive some insight into the true state of

the Company’s operations and prospects. That day, the Company issued a press release and hosted

an earnings call concerning its second fiscal quarter ended June 30, 2017, therein revealing that

that the Company’s “change-over time” on product lines was six weeks. This was not in line with

Initial Relevant Period representations of a speedy transition from 40G to 100G transceivers. The



                                                3
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 4 of 111




Company also reported that sales attributed to Amazon had decreased considerably. During the

earnings call, the Individual Defendants continued to deny the impact competition was having on

AOI’s business and prospects.

        6.     On this news, the price per share of AOI stock plummeted approximately 34%,

from closing at $97.99 per share on August 3, 2017, to close at $64.60 per share on August 4,

2017.

        7.     On October 12, 2017, the Company issued a press release and hosted an earnings

call concerning its third fiscal quarter ended September 30, 2017. During the call, Defendant Stefan

J. Murry (“Murry”) disclosed that Amazon had lowered its overall demand for both 100G

transceivers and 40G transceivers—in stark contrast to the Company’s prior repeated

representations that Amazon’s forecasted demand for 100G products was strong. In fact, for the

quarter, the Company’s revenue derived from Amazon fell to just 10% of its total revenue. Still,

the Individual Defendants deflected the causation behind the drop in business with Amazon.

        8.     On this news, the price per share of AOI stock fell approximately 20.1%, from

closing at $58.84 per share on October 12, 2017, to close at $47.01 on October 13, 2017.

        9.     Finally, on February 21, 2018, AOI issued a press release and hosted an earnings

call concerning the Company’s fourth quarter and fiscal year ended December 31, 2017, in which

Defendants announced that, as a result of “customer-specific” issues, AOI had fallen behind in its

transition from 40G to 100G. Such “customer-specific” issues were actually significant decreases

in purchases from Amazon. The Company also disclosed lower than expected revenues, including

that its 100G data center revenue fell from 56% of data center revenues in the third quarter of 2017

to 35% in the fourth quarter of 2017, despite being the purported future of the Company, and that




                                               4
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 5 of 111




its 40G data center revenue rose from 41% of data center revenues in the third quarter of 2017 to

58% in the fourth quarter of 2017.

       10.     On this news, the price per share of AOI stock fell approximately 20.3%, from

closing at $34.55 per share on February 21, 2018, to close at $27.51 on February 22, 2018.

       11.     During the Initial Relevant Period, the Individual Defendants breached their

fiduciary duties by personally making and/or causing the Company to make a series of materially

false and misleading statements regarding the Company’s business, operations, prospects, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements and omissions of material fact that failed to

disclose, inter alia, that: (1) the Company did not have the capability nor capacity to quickly

transition from 40G manufacturing to 100G manufacturing; (2) the Company could not meet

customer demand; (3) to increase manufacturing totals, lower costs, and maintain high gross

margins, the Company took manufacturing and quality assurance shortcuts, resulting in

undisclosed product quality issues and decreased demand from key customers, including Amazon;

(4) due to adoption of the “merchant model”1 by its customers, the Company was losing market

share to rising competition; (5) based on product issues and its customers’ minimum purchase

obligations and forecasted requirements, demand for the Company’s 100G transceivers would not

grow at the rate represented; and (6) the Company failed to maintain internal controls. As a result

of the foregoing, the Company’s public statements, including its financial statements, were

materially false and misleading at all relevant times.




1
 The “merchant model” is where end-users direct the custom assembly of transceivers utilizing
parts obtained from a variety of suppliers.

                                               5
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 6 of 111




       12.     The Individual Defendants also breached their fiduciary duties by failing to correct

and/or causing the Company to fail to correct these false and misleading statements and omissions

of material fact, while six of them engaged in lucrative insider sales, netting proceeds of

approximately $8.3 million.

       13.     Furthermore, the Individual Defendants breached their fiduciary duties by causing

the Company to fail to maintain internal controls.

       14.     In light of the Individual Defendants’ misconduct, which has subjected AOI, its

Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”) to being named as

defendants in a consolidated federal securities fraud class action lawsuit pending in this Court, (the

“Securities Class Action”), the need to undertake internal investigations, and losses due to the

unjust enrichment of the Individual Defendants who were improperly over-compensated by the

Company and/or who benefitted from the wrongdoing alleged herein, the Company will have to

expend many millions of dollars. Indeed, on August 3, 2020, plaintiffs to the Securities Class

Action filed an unopposed motion for settlement, together with a stipulation of settlement,

revealing that the Company had agreed to pay $15.5 million in cash to settle the claims in the

Securities Class Action. The settlement was finally approved by the Court in the Securities Class

Action on November 24, 2020.1

       15.     Previously, in the Securities Class Action, District Judge Vanessa D. Gilmore

denied defendants AOI, Chih-Hsiang (“Thompson”) Lin (“T. Lin”), and Murry’s motion to dismiss

the First Consolidated Amended Class Action Complaint (the “FAC”) in its entirety on March 27,

2019, finding that the defendants’ statements between February 2017 and February 2018 regarding




1
 Rougier v. Applied Optoelectronics, Inc. et al, Case No. 4:17-cv-02399-VDG-CAB (S.D. Tex.),
Dkt. Nos. 143, 157.

                                                6
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 7 of 111




the Company’s manufacturing and quality control issues, declining demand from Amazon, and the

Company’s ability to transition from 40G to 100G transceivers were false and misleading. See

Securities Class Action, Dkt. No.81 (“Securities Class Action Order”), at 15-23.

       16.      Judge Gilmore also held that the FAC, 2 filed in the Securities Class Action on

March 6, 2018, sufficiently pleaded loss causation, stating the following:

       (1) AOI’s August 3, 2017, press release where it revealed for the first time that
       Amazon’s demand for 40G transceivers was much less than the alleged previous
       misrepresentations . . . and AOI’s admission that it took six weeks to produce new
       100G transceivers; (2) AOI’s October 12, 2017, press release and earnings call
       where it revealed for the first time that Amazon’s softer than expected demand also
       included 100G products, resulting in a decline in Amazon revenue from 47% to
       10% for both 40G and 100G transceivers; (3) AOI’s disclosure on February 21,
       2018, that the transition from 40G to 100G was not occurring as smoothly as
       Defendants had led investors to believe and that AOI was experiencing “inventory
       headwinds” with Amazon and that AOI’s revenue, prior to previous
       representations, was primarily based on 40G products (58%), and its sales of 100G
       products had decreased from the previous quarter from 56% of revenue to 35%.

Id. at 29-30.

       17.      Moreover, Judge Gilmore found that the allegations in the FAC upheld a strong

inference of scienter as to Defendants T. Lin and Murry, stating the following:

       The First Amended Complaint goes beyond generally alleging the collective
       knowledge of AOI’s officers. The First Amended Complaint relates how, during
       the Class Period, Defendants received oral and written reports and attended
       internal meetings with senior executives, salespeople, and engineers to discuss
       AOI’s manufacturing problems and Amazon’s forecast and sales. Plaintiff alleges
       that Defendant Lin received reports from AOI’s R&D manager that detailed AOI’s
       manufacturing problems, including low yield and production issues. Plaintiff
       further alleges that AOI’s Texas facility held weekly meetings with various product
       engineers, engineers, senior engineers, and with Lin’s special assistant David Chen,
       who was also in charge of corporate quality assurance. According to Plaintiff,
       AOI’s yield issues at their facility in Taiwan were a frequent topic of discussion at
       these meetings in Texas. . . .



2
  On May 24, 2019, with the Court’s permission, lead plaintiff in the Securities Class Action filed
a Second Consolidated Amended Class Action Complaint (“SAC”) to add an additional plaintiff.
The SAC is otherwise substantively identical to the FAC.

                                               7
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 8 of 111




        The First Amended Complaint . . . contains specific and strong circumstantial
        evidence of conscious misbehavior or recklessness by Murry. For instance,
        Plaintiff alleges that Murry was privy to and participated in the creation,
        development and reporting of AOI’s financial condition. Murry’s statements
        admit that he had active involvement in AOI’s manufacturing capabilities and
        Amazon’s forecasts and sales. The First Amended Complaint alleges that AOI’s
        yield and quality issues were widely known and discussed among AOI senior
        officials. Amazon was also AOI’s largest customer during the Class Period
        contributing over 50% of AOI’s revenue immediately prior to and during the
        Class Period. Plaintiff alleges that although Amazon had decreasing forecasted
        purchases of transceivers, Murry delayed in disclosing this information to investors.
        “The Fifth Circuit has held that material misstatements as to a company’s most
        significant asset can give rise to a strong inference that those misstatements were
        made with knowledge of their falsity or severe recklessness in not knowing that
        they were false.”

Id. at 26-28 (internal citations omitted, and emphasis added).

        18.     The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

        19.     Separate and apart from the aforementioned misconduct, the Individual Defendants

also breached their fiduciary duties by, inter alia, falsely assuring the investing public in SEC

filings, on the Company’s website, and in corporate governance documents, that AOI is committed

to workforce diversity—including with respect to board composition and selection as described

herein, while acting in opposition to those statements.

        20.     Only half a century ago, almost every single board of directors in America was

solely comprised of Caucasian males. Since, most corporations have made gradual but steady

progress to inculcate more diverse representation on their boards and within their executive

management teams.

        21.     In a recent post, published by Calvert Research and Management following civil

unrest that coincided the killing of George Floyd, among others, John Streur stated the following,

in relevant part:



                                                8
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 9 of 111




       We are a country suffering from racial inequality. And we want the inequality and
       suffering to end.

       Enough people agree with these points that this issue has become a matter that will
       impact every corporation doing business in this country. Companies that are
       capable of understanding their roles in taking effective action to end inequality will
       benefit operationally and reputationally; those that refuse to acknowledge their
       exposure to this massive problem or that are incapable of swift and effective action
       will struggle to maintain their competitive positions as employers and with
       consumers.

       22.     As a tech Company, AOI’s responsibility to engage and address the lack of

diversity in its Company leadership is especially important. Recently, the tech industry had

received increased criticism for “the number of women and racial minorities in its workforce, as

those totals remain significantly lower than in the overall U.S. workforce.”3 Tech companies—

particularly those in Texas, where AOI is headquartered, have been taking measures over the past

few years in response to these criticisms. In 2018, Chief Diversity Officer at Dell Technologies,

Brian Reaves, stated in an interview: “I view this topic and what we’re doing as important to the

future business success of the company as anything we’ll do technologically . . . . It’s not

something that’s nice to do. It’s really something one must do.”

       23.     Notwithstanding this societal imperative, while other companies have been

dedicated to achieving a significant increase in diversity within their highest ranks, the Individual

Defendants have caused AOI to violate federal and state laws regarding diversity and

discrimination by repeatedly refusing to nominate, appoint, and/or hire Black individuals or other

underrepresented minorities to the Board or AOI’s executive management team (the

“Discriminatory Misconduct”). Ironically, AOI holds itself out to be “committed to providing




3
  https://www.statesman.com/news/20180827/tech-firms-said-they-wanted-to-improve-diversity-
have-they-. Last visited December 4, 2020.


                                                9
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 10 of 111




equal opportunity in all of our employment practices[.]” Yet, zero Black individuals reside on the

Company’s Board or work on the Company’s executive management team.

       24.     As a result of this action having been initiated, AOI has made a translucent and

feigned attempt to make good on its representations to create a diverse and inclusive corporate

culture and leadership structure in order to placate its shareholders and mitigate the potential fallout

from mounting social and market pressures4 by just recently adding Elizabeth Loboa (“Loboa”) to

the Board. However, not only was the Board insufficiently diverse when this action was

commenced, but the appointment of Loboa, although indeed a small step in the right direction,

does not suffice since the Board continues to lack adequate diversity as it has zero Black

individuals or other underrepresented minority individuals.

       25.     Additionally, the Individual Defendants have attempted to save face by

incorporating a few sentences in AOI’s recent proxy statements related to diversity on the Board,

in which the Company purports to consider diversity of “background” and “other demographic

factors” as relevant factors in identifying nominees to serve on its Board. AOI’s most recent proxy

statements further profess that the Board has been “considering what approach to take” regarding

diversity. However, contrary to the foregoing and in violation of the Company’s stated

commitment to providing a workplace that is “free of … unlawful discrimination” and certain

federal and state laws, the Individual Defendants have caused the Company to make insufficient

efforts to promote diversity on its Board and among its senior executives. In fact, the word

“diversity” barely appears in the Company’s SEC filings, website, and governance documents

unless it is being used to refer to the Company’s customer base.




4
 https://www.cnn.com/2020/12/01/investing/nasdaq-rule-board-of-directors-diversity/index.html.
Last visited December 8, 2020.

                                               10
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 11 of 111




       26.     Thus, in further breach of their fiduciary duties, the Individual Defendants

permitted the Discriminatory Misconduct, engaged in and caused the Company to engage in the

Discriminatory Misconduct, and continuously failed to maintain adequate controls.

       27.     Moreover, the Individual Defendants have deceived investors by claiming to abide

by certain antidiscrimination policies. By engaging in the Discriminatory Misconduct, the

Individual Defendants have breached their duty of candor and have also violated the federal

securities laws.

       28.     Not only is the Discriminatory Misconduct immoral and illegal, it is also against

the best interest of the Company, since the companies with the most ethnically or culturally diverse

boards worldwide are 43% more likely to experience higher profits, according to a 2018 McKinsey

& Company report.5

       29.     The Individual Defendants also caused the Company to violate Section 14(a) of the

Exchange Act, as the 2018, 2019, and 2020 Proxy Statements (defined below) were false and

misleading for failing to disclose, inter alia, that: (1) the Company had engaged in the

Discriminatory Misconduct; (2) the Company does not have term limits due to a desire to keep

Black and other underrepresented individuals off of the Board; (3) the Company’s Nominating and

Corporate Governance Committee did not actually consider diversity of “background” and “other

demographic factors” including racial and gender diversity when nominating Board candidates;

and (4) the Company failed to maintain adequate internal controls.

       30.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the



5
 https://www.mckinsey.com/~/media/mckinsey/business%20functions/organization/our%20insig
hts/delivering%20through%20diversity/delivering-through-diversity_full-report.ashx, p.14. Last
visited December 8, 2020.

                                              11
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 12 of 111




substantial likelihood of the directors’ liability in this derivative action, the substantial likelihood

of the Company CEO’s and CFO’s liability in the Securities Class Action, their being beholden to

each other, their longstanding business and personal relationships with each other, and their not

being disinterested or independent directors, a majority of the AOI Board of Directors (the

“Board”) cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                  JURISDICTION AND VENUE

       31.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and raise a federal question

pertaining to the claims made in the Securities Class Action based on violations of the Exchange

Act.

       32.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367(a).

       33.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       34.     Venue is proper in this District because AOI is located in this District. Defendants

have conducted business in this District, and Defendants’ actions have had an effect in this District.

                                              PARTIES

       Plaintiffs

       35.     Plaintiff Jin is a current shareholder of AOI. Plaintiff Jin has continuously held AOI

common stock at all relevant times.

       36.     Plaintiff Ng is a current shareholder of AOI. Plaintiff Ng has continuously held

AOI common stock at all relevant times.

                                               12
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 13 of 111




       Nominal Defendant AOI

       37.     AOI is a Delaware corporation with its principal executive offices at 13139 Jess

Pirtle Blvd., Sugar Land, Texas 77478. AOI’s shares trade on the NASDAQ under the ticker

symbol “AAOI.”

       Defendant T. Lin

       38.     Defendant T. Lin is the founder of the Company and has served as its President and

CEO since its inception. He has also served as Chairman of the Board since January 2014.

According to the Company’s Schedule 14A filed with the SEC on April 24, 2020 (the “2020 Proxy

Statement”), as of April 9, 2020, Defendant T. Lin beneficially owned 745,150 shares of the

Company’s common stock, which represented 3.64% of the Company’s total common stock.

Given the price per share of the Company’s common stock at the close of trading on April 9, 2020

was $7.76, T. Lin owned approximately $5.8 million worth of AOI common stock.

       39.     For the fiscal year ended December 31, 2018, Defendant T. Lin received

$4,705,496 in compensation from the Company. This included $533,333 in salary, a $338,869

bonus, $3,809,880 in stock awards, and $23,414 in all other compensation. For the fiscal year

ended December 31, 2017, Defendant T. Lin received $5,407,716 in compensation from the

Company. This included $453,342 in salary, a $404,332 bonus, $4,508,400 in stock awards, and

$41,641 in all other compensation.

       40.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

T. Lin made the following sales of Company stock, and made no purchases of Company stock:

          Date               Number of Shares           Price ($)             Proceeds
       May 12, 2017              8,586                   66.00                $566,676
     November 16, 2017           1,300                   45.30                 $58,890
     November 20, 2017           2,300                   45.20                $103,960

                                              13
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 14 of 111




       41.     Thus, in total, before the fraud was exposed, he sold 12,186 Company shares on

inside information, for which he received $729,526. His insider sales made with knowledge of

material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       42.     The Company’s 2020 Proxy Statement stated the following about Defendant Lin:

       Chih-Hsiang (Thompson) Lin, Ph.D., founded Applied Optoelectronics, Inc. in
       February 1997 and has served as President and Chief Executive Officer since our
       inception. He currently serves as the Chairman of our Board, a position he has held
       since January 2014. He has served as a director on our Board since 1997, and he
       served as Chairman of our Board from May 2000 through September 2002, and
       again from June 2008 through October 2009. Since May 2015, Dr. Lin has served
       on the University of Missouri’s Chancellor’s Advisory Group and since
       November 2016 he has served as a chair on the University of Missouri’s Industrial
       Advisory Board for the College of Engineering. Dr. Lin also served as a research
       associate professor from 1998 to 2000 and as a senior research scientist from 1994
       to 1998 at the University of Houston. Dr. Lin holds a BS degree in Nuclear
       Engineering from National Tsing Hua University in Taiwan and a MS degree and
       a Ph.D. in Electrical and Computer Engineering from University of Missouri—
       Columbia. The Board believes that Dr. Lin is qualified to serve as a director based
       on his extensive background in business management, technological expertise, his
       role as founder, President and Chief Executive Officer and his years of service on
       our Board.

       Defendant Murry

       43.     Defendant Murry has served as the Company’s CFO since August 2014. According

to the Company’s 2020 Proxy Statement, as of April 9, 2020, Defendant Murry beneficially owned

44,199 shares of the Company’s common stock. Given the price per share of the Company’s

common stock at the close of trading on April 9, 2020 was $7.76, Murry owned over $342,984

worth of AOI common stock.

       44.     For the fiscal year ended December 31, 2018, Defendant Murry received

$1,213,923 in compensation from the Company. This included $331,361 in salary, a $136,921

bonus, $732,566 in stock awards, and $13,075 in all other compensation. For the fiscal year ended



                                              14
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 15 of 111




December 31, 2017, Defendant Murry received $1,410,919 in compensation from the Company.

This included $292,553 in salary, a $148,022 bonus, $939,250 in stock awards, and $31,094 in all

other compensation.

         45.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Murry made the following sales of Company stock, and made no purchases of Company stock:

             Date             Number of Shares            Price ($)             Proceeds
         March 13, 2017           1,000                    50.95                 $50,950
          May 18, 2017            3,168                    63.51                $201,200
         August 15, 2017          3,050                    70.21                $214,141

         46.    Thus, in total, before the fraud was exposed, he sold 7,218 Company shares on

inside information, for which he received over $466,289. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

         47.    The Company’s 2020 Proxy Statement stated the following about Defendant

Murry:

         Stefan J. Murry, Ph.D., has served as our Chief Financial Officer since
         August 2014. Previously, Dr. Murry served as our Chief Strategy Officer from
         December 2012, our Vice President of Sales and Marketing from June 2004 until
         December 2012, our Director of Sales and Marketing from January 2000 to
         June 2004 and as a Senior Engineer of Device Packaging from February 1997 to
         January 2000. He also previously served as Research Associate from 1991 to 1999
         and Mission Control Specialist from 1992 to 1997 with the Space Vacuum Epitaxy
         Center in Houston, Texas. Dr. Murry has been issued multiple patents in the
         optoelectronics industry, as well as in various related and complimentary industries.
         Dr. Murry received BS and MS degrees in Physics and a Ph.D. in Electrical
         Engineering from the University of Houston.

         Defendant Yeh

         Defendant William H. Yeh (“Yeh”) has served as a Company director since May 2000. He

also serves as lead independent director, Chairman of the Compensation Committee, and a member

                                                15
                             Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 16 of 111




of the Nominating and Corporate Governance Committee. According to the Company’s 2020

Proxy Statement, as of April 9, 2020, Defendant Yeh beneficially owned 67,744 shares of the

Company’s common stock. Given the price per share of the Company’s common stock at the close

of trading on April 9, 2020 was $7.76, Yeh owned over $525,693 worth of AOI common stock.

       48.     For the fiscal year ended December 31, 2018, Defendant Yeh received $169,655 in

compensation from the Company. This included $54,677 in fees earned or cash paid and $114,988

in stock awards. For the fiscal year ended December 31, 2017, Defendant Yeh received $130,000

in compensation from the Company. This included $50,000 in fees earned or cash paid and

$80,000 in stock awards.

       49.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Yeh made the following sales of Company stock, and made no purchases of Company stock:

            Date             Number of Shares           Price ($)            Proceeds
      February 28, 2017          37,664                  47.15               $1,775,858
        May 31, 2017             20,000                  71.16               $1,423,200
        June 2, 2017             10,000                  74.06                $740,600

       50.     Thus, in total, before the fraud was exposed, he sold 67,664 Company shares on

inside information, for which he received over $3.9 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       51.     The Company’s 2020 Proxy Statement stated the following about Defendant Yeh:

       William H. Yeh has served as a director on our Board of Directors since May 2000.
       Since 1997, he has served as the Chief Executive Officer and President of Golden
       Star Management, Inc., a real estate investment and management company. Since
       2005, he has served as President of Pearlyeh Investments Inc., a real estate
       development and investment company. Since 2014, he has served as president of
       Stonemetal Capital, LLC, an equity financial company and as president of Pearl
       Yeh Charitable Foundation LLC, a charitable foundation focused on cultural

                                              16
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 17 of 111




         exchange and education programs. He served as the Vice Chairman of Central
         Bancorp, Inc. (the holding company of United Central Bank, now Hanmi Bank)
         from 1997 to 2014. He served as an Advisor of Hanmi Bank for the Texas region
         from 2014 to 2019. Mr. Yeh received a BS degree from National Cheng Kung
         University in Taiwan and a MS degree from University of Houston—Clear Lake.
         The Board believes that Mr. Yeh is qualified to serve as a director based on his
         business and financial management and leadership experience and his years of
         service on our Board.

         Defendant Ignatiev

         Defendant Alex Ignatiev (“Ignatiev”) has served as a Company director since February

2013. He also serves as a member of the Audit Committee. According to the Company’s 2020

Proxy Statement, as of April 9, 2020, Defendant Ignatiev beneficially owned 39,496 shares of the

Company’s common stock. Given the price per share of the Company’s common stock at the close

of trading on April 9, 2020 was $7.76, Ignatiev owned nearly $306,489 worth of AOI common

stock.

         52.    For the fiscal year ended December 31, 2018, Defendant Ignatiev received

$161,721 in compensation from the Company. This included $46,733 in fees earned or cash paid

and $114,988 in stock awards. For the fiscal year ended December 31, 2017, Defendant Ignatiev

received $123,000 in compensation from the Company. This included $43,000 in fees earned or

cash paid and $80,000 in stock awards.

         53.    The Company’s 2020 Proxy Statement stated the following about Defendant

Ignatiev:

         Alex Ignatiev, Ph.D., has served as a director on our Board since February 2013,
         and previously served as a director on our Board of directors from June 2008 to
         October 2009 and from May 2001 to August 2002. Since May 2002, he has served
         as the Chief Technology Officer and Chief Science Officer of Metal Oxide
         Technologies, LLC, which develops, manufactures and sells superconducting wire.
         Since February 2006, he has served as a vice president and Chief Technology
         Officer at Nano EnerTex, Inc., a nanomaterials company. Since February 2009, he
         has served as the Chief Technology Officer of Quarius Technologies, LP, a
         renewable energy company. Since December 2017, he has also served as Chief


                                              17
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 18 of 111




       Technology Officer of Lunar Resources, Inc., which develops functional thin
       materials in the vacuum of space. From 2005 until 2017 he served as a director of
       the Center for Advanced Materials at the University of Houston and has served
       since 2010 as the Hugh Roy and Lillie Cranz Cullen professor of physics, chemistry
       and electrical and computer engineering at the University of Houston. Dr. Ignatiev
       is now Emeritus Professor of Physics at the University of Houston. From
       March 2013 to September 2015, Dr. Ignatiev served as the Chief Science Officer
       of Smart Grid Intelligent Management, Inc., which develops operating systems and
       alternative energy source integration. Dr. Ignatiev also has been elected to the
       International Academy of Astronautics and to the Kazakhstan National Academy
       of Sciences, and was awarded Russian American of the Year in 2015. Dr. Ignatiev
       received a Ph.D. in Materials Science from Cornell University. The Board believes
       that Dr. Ignatiev is qualified to serve as a director based on his business
       management experience, broad technology knowledge and industry experience and
       his past service on our Board.

       Defendant Black

       Defendant Richard B. Black (“Black”) has served as a Company director since August

2001. He also serves as Chairman of the Audit Committee and as a member of the Nominating

and Corporate Governance Committee. According to the Company’s 2020 Proxy Statement, as of

April 9, 2020, Defendant Black beneficially owned 57,981 shares of the Company’s common

stock. Given the price per share of the Company’s common stock at the close of trading on April

9, 2020 was $7.76, Black owned approximately $449,933 worth of AOI common stock.

       54.     For the fiscal year ended December 31, 2018, Defendant Black received $175,344

in compensation from the Company. This included $60,356 in fees earned or cash paid and

$114,988 in stock awards. For the fiscal year ended December 31, 2017, Defendant Black received

$136,000 in compensation from the Company. This included $56,000 in fees earned or cash paid

and $80,000 in stock awards.

       55.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Black made the following sales of Company stock, and made no purchases of Company stock:



                                              18
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 19 of 111




                Date             Number of Shares           Price ($)           Proceeds
            April 6, 2017            1000                    44.76              $44,760
            May 11, 2017             1000                    64.37              $64,370
            June 8, 2017             1000                    71.73              $71,730
            July 6, 2017             1000                    59.70              $59,700
          August 10, 2017            1000                    66.10              $66,100
         September 7, 2017           1000                    58.52              $58,520
          October 12, 2017           1000                    60.62              $60,620
         November 9, 2017            1000                    43.00              $43,000
         December 7, 2017            1000                    40.43              $40,430
          January 11, 2018           1000                    35.37              $35,370

       56.     Thus, in total, before the fraud was exposed, he sold 10,000 Company shares on

inside information, for which he received $544,600. His insider sales made with knowledge of

material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       57.     The Company’s 2020 Proxy Statement stated the following about Defendant Black:

       Richard B. Black has served as a director on our Board since August 2001. Since
       1983, he has served as the Chairman and Chief Executive Officer of ECRM,
       Incorporated, a worldwide supplier of laser based imaging equipment. From 2014
       to 2017, he also served as President and Chief Executive Officer and a director of
       CRON-ECRM LLC, a worldwide supplier of laser based imaging equipment.
       Mr. Black served as a director and Chairman of the audit committee of Alliance
       Fiber Optics Products, Inc. (NASDAQ: AFOP) from 2002 until its acquisition by
       Corning in 2016. He serves as a director of TREX Enterprises, Inc., a defense
       technology company, a position he has held since 2000. Mr. Black has served as
       trustee of the Institute for Advanced Study at Princeton since 1990, and became its
       Vice Chairman in 2006, and Trustee Emeritus since 2012. He has served as a trustee
       of the American Indian College Fund, Beloit College, and Bard College. At the
       University of Chicago, he serves on the Dean’s Council for the Physical Sciences
       Division and on the Board of Governors of the University’s Smart Museum of Art.
       Mr. Black received a BS degree in Engineering from Texas A&M University, an
       MBA from Harvard University and an honorary Ph.D. from Beloit College. The
       Board believes that Mr. Black is qualified to serve as a director based on his
       extensive business and financial management and leadership experience, and his
       service on other private company and publicly-held company’s boards of directors
       as both a chief executive officer and chairman of the audit committee. He brings to
       the Board expertise in the fields of accounting and internal controls.




                                              19
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 20 of 111




       Defendant Chen

       58.     Defendant Min-Chu Chen (“Chen”) has served as a Company director since

February 2013. He also serves as Chairman of the Nominating and Corporate Governance

Committee and as a member of the Compensation Committee. According to the Company’s 2020

Proxy Statement, as of April 9, 2020, Defendant Chen beneficially owned 51,850 shares of the

Company’s common stock. Given the price per share of the Company’s common stock at the close

of trading on April 9, 2020 was $7.76, Chen owned over $402,356 worth of AOI common stock.

       59.     For the fiscal year ended December 31, 2018, Defendant Chen received $167,344

in compensation from the Company. This included $52,356 in fees earned or cash paid and

$114,988 in stock awards. For the fiscal year ended December 31, 2017, Defendant Chen received

$128,000 in compensation from the Company. This included $48,000 in fees earned or cash paid

and $80,000 in stock awards.

       60.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Chen made the following sale of Company stock, and made no purchases of Company stock:

            Date             Number of Shares           Price ($)             Proceeds
        March 3, 2017            5,000                   52.00                $260,000

       61.     His insider sale made with knowledge of material non-public information before

the material misstatements and omissions were exposed demonstrates his motive in facilitating

and participating in the scheme.

       62.     The Company’s 2020 Proxy Statement stated the following about Defendant Chen:

       Min-Chu (Mike) Chen, Ph.D., has served as a director on our Board since
       February 2013. Since 2001, he has been a partner and member of the board of
       directors of EverRich Capital Inc., a financial consulting company. Since 2003, he
       has served as a director of Seth Nanotechnology Inc., a nanotechnology patent
       portfolio company owning more than 10 patents in fullerene derivatives and related


                                              20
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 21 of 111




       application technologies. Since May 2010, he has served as executive director of
       C&C International Services, Inc., a petrochemical equipment services and
       marketing company. Since November 2011, he has served as the Asia Pacific
       Director for U.S. Flow Control Group Pte. Ltd., a petroleum equipment
       manufacturer and services company. Since January 2012, he has served as an
       executive director of FGel Nanotek, Inc., a food and beverage additive company
       based on nanotechnology. Since April 2014, he has served as a director of Harbin
       NeoTek Medical Devices Co., Ltd. Since September 2016, he has served as Vice
       Chairman of the board of directors of Shandong SicerKline Advanced Material Co.,
       Ltd., a surface-etched silicon carbide and alumina mini-whisker manufacturing
       plant for ceramic applications. Since 2018, he has served as executive director of
       EABO Information Technology (Shanghai), Co. Ltd. From September 2008 to
       April 2010, Dr. Chen served as the Chief Executive Officer of SilverPAC, Inc., a
       consumer electronics business, and from March 1994 to June 2002, Dr. Chen
       served as a board member of PCTEL, Inc. (NASDAQ: PCTI). Dr. Chen received a
       Ph.D. in Ocean Engineering from Oregon State University. The Board believes that
       Dr. Chen is qualified to serve as a director based on his business management
       experience, his service on other private company boards of directors and his prior
       service on the board of a publicly-held company.

       Defendant Moore

       63.    Defendant Alan Moore (“Moore”) served as a Company director from March 2013

until he resigned on June 4, 2020. According to the Company’s 2020 Proxy Statement, as of April

9, 2020, Defendant Moore beneficially owned 261,519 shares of the Company’s common stock,

which represented 1.29% of the Company’s outstanding common stock. Given the price per share

of the Company’s common stock at the close of trading on April 9, 2020 was $7.76, Moore owned

over $2.0 million worth of AOI common stock.

       64.    For the fiscal year ended December 31, 2018, Defendant Moore received $161,721

in compensation from the Company. This included $46,733 in fees earned or cash paid and

$114,988 in stock awards. For the fiscal year ended December 31, 2017, Defendant Moore

received $123,000 in compensation from the Company. This included $43,000 in fees earned or

cash paid and $80,000 in stock awards.




                                             21
                          Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 22 of 111




         65.    The Company’s 2020 Proxy Statement stated the following about Defendant

Moore:

         Alan Moore has served as a director on our Board since March 2013 and is not
         standing for re-election in 2020. Since 1995, he has served as the President of Red
         Oak Capital, a private equity venture capital company. From 2007 to
         December 2017, Mr. Moore served as a Manager of Silver Tree Fund II
         Management, LLC, a real estate investment fund. From 1999 to 2016, Mr. Moore
         co-founded and served as the Treasurer of Silver Tree Partners, Inc., a real estate
         development and investment company. From March 1998 to October 1999,
         Mr. Moore served as the Chief Financial Officer of Window on Wall Street (sold
         to Trade Station Group, Inc. in 1999). Previously, Mr. Moore was a co-founder and
         served as the Chief Financial Officer of Fossil, Inc. from 1985 to 1995 (NASDAQ:
         FOSL). Mr. Moore received a MS degree in Accounting and a BA degree in
         Business Control Systems from the University of North Texas. The Board believes
         that Mr. Moore is qualified to serve as a director based on his extensive background
         in business and financial management and his role as co-founder of a publicly held
         company.

         Defendant C. Lin

         66.    Defendant Che-Wei Lin (“C. Lin”) has served as a Company director since January

2014. He also serves as a member of the Compensation Committee. According to the Company’s

2020 Proxy Statement, as of April 9, 2020, Defendant C. Lin beneficially owned 56,538 shares of

the Company’s common stock. Given the price per share of the Company’s common stock at the

close of trading on April 9, 2020 was $7.76, C. Lin owned approximately $438,735 worth of AOI

common stock.

         67.    For the fiscal year ended December 31, 2018, Defendant C. Lin received $158,721

in compensation from the Company. This included $43,733 in fees earned or cash paid and

$114,988 in stock awards. For the fiscal year ended December 31, 2017, Defendant C. Lin received

$120,000 in compensation from the Company. This included $40,000 in fees earned or cash paid

and $80,000 in stock awards.




                                               22
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 23 of 111




        68.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

C. Lin made the following sales of Company stock, and made no purchases of Company stock:

             Date            Number of Shares           Price ($)             Proceeds
         May 10, 2017            9,700                   63.45                $615,465
         May 11, 2017            5,300                   65.00                $344,500
         May 12, 2017            7,500                   67.00                $502,500
         May 18, 2017            7,500                   64.00                $480,000
       September 11, 2017        7,000                   58.00                $406,000

        69.    Thus, in total, before the fraud was exposed, he sold 37,000 Company shares on

inside information, for which he received over $2.3 million.        His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

        70.    The Company’s 2020 Proxy Statement stated the following about Defendant C.

Lin:

        Che-Wei Lin has served as a director on our Board since January 2014, and
        previously served as a director on our Board from December 2006 to October 2009.
        Since November 2007, Mr. Lin has served as the President of ASMedia
        Technology Inc., a chipset manufacturer. Since November 2009, Mr. Lin has also
        served as the Corporate Vice President of the Motherboard Business Unit of the
        Open Platform Business Group of ASUSTek Computer Inc., a computer hardware
        and electronics company. Mr. Lin was employed at VIA Technologies, Inc., a
        manufacturer of integrated circuits and motherboard chipsets, from 1993 to 2007
        in various positions, including President of the Desktop Platform Business Unit,
        Vice President of the System Platform Division and Vice President of OEM and
        Chipset Product Marketing. Mr. Lin received a BS in Electrical Engineering from
        Fu Jen University in Taiwan and a MS in Electrical Engineering from the
        University of Missouri. The Board believes that Mr. Lin is qualified to serve as a
        director based on his business and financial management and leadership experience
        and his years of service on our Board.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        71.    By reason of their positions as officers, directors, and/or fiduciaries of AOI and

because of their ability to control the business and corporate affairs of AOI, the Individual

                                               23
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 24 of 111




Defendants owed AOI and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage AOI in a fair,

just, honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of AOI and its shareholders so as to benefit all shareholders

equally.

       72.     Each director and officer of the Company owes to AOI and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       73.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of AOI, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       74.     To discharge their duties, the officers and directors of AOI were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       75.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of AOI, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company



                                               24
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 25 of 111




has been ratified by the remaining Individual Defendants who collectively comprised AOI’s Board

at all relevant times.

        76.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, and had a duty to cause the Company

to disclose in its regulatory filings with the SEC all those facts described in this consolidated

amended complaint that it failed to disclose, so that the market price of the Company’s common

stock would be based upon truthful and accurate information.

        77.     To discharge their duties, the officers and directors of AOI were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of AOI were required

to, among other things:

                (a)      ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Texas, Delaware, and the United States,

and pursuant to AOI’s own Code of Business Conduct and Ethics;

                (b)      conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;




                                                25
                             Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 26 of 111




               (c)     remain informed as to how AOI conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, to make reasonable

inquiry in connection therewith, and to take steps to correct such conditions or practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of AOI and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that AOI’s operations would comply with all

applicable laws and AOI’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         78.   Each of the Individual Defendants further owed to AOI and the shareholders the

duty of loyalty requiring that each favor AOI’s interest and that of its shareholders over their own




                                               26
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 27 of 111




while conducting the affairs of the Company and refrain from using their position, influence or

knowledge of the affairs of the Company to gain personal advantage.

       79.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of AOI and were at all times acting within the course and scope of such agency.

       80.     Because of their advisory, executive, managerial, and directorial positions with

AOI, each of the Individual Defendants had access to adverse, non-public information about the

Company.

       81.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by AOI.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       82.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       83.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, and violations of the

Exchange Act; (ii) conceal adverse information concerning the Company’s operations, financial

condition, legal compliance, future business prospects, and internal controls; and (iii) artificially

inflate the Company’s stock price while several Individual Defendants engaged in insider trading.

       84.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

                                               27
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 28 of 111




facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of AOI was a direct, necessary,

and substantial participant in the conspiracy, common enterprise, and common course of conduct

complained of herein.

       85.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       86.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of AOI, and was at all times acting within the course

and scope of such agency.

      AOI’S CODE OF BUSINESS CONDUCT AND ETHICS AND GOVERNANCE

       Code of Conduct

       87.     AOI’s Code of Business Conduct and Ethics (the “Code of Conduct”) provides that

it “applies to all Company employees, officers, consultants and members of the Board of

Directors.”

       88.     The Code of Conduct provides, as to “Compliance with Company Policies, Laws,

Rules and Regulations,” that:

       All employees, officers and directors are required to comply with Company
       policies, the laws, rules and regulations of the U.S. and other countries, and the


                                               28
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 29 of 111




       states, counties, cities and other jurisdictions, in which the Company conducts its
       business or the laws, rules and regulations of which are applicable to the Company,
       including, without limitation, all prohibitions on “insider trading” and trading
       while in possession of material non-public information applicable to the
       Company and its employees, officers, directors and consultants. For more
       information, please see the various Company policies located on the Company
       Intranet with a particular focus on the Employee Policy Handbook (including, but
       not limited to, Operating Policies and Employment Policies) and Forms and
       Policies (including, but not limited to, Insider Trading Policy and Disclosure
       Policy).

       The Company’s operations are subject to laws and regulations both in the United
       States and in foreign countries. Our core values demand that we ensure diligent
       adherence to the requirements of all applicable laws, rules and regulations.
       Significant areas of law that could be applicable to the activities of the Company
       include, but are not limited to (i) import/export controls; (ii) patent and trademarks
       laws; (iii) anti-trust laws governing free and open competition; (iv) health, safety
       and environmental laws; and (v) federal securities laws.

(Emphasis added.)

       89.    The Code of Conduct provides, as to “Full, Fair and Accurate Disclosure in Public

Filings and Communications,” that:

       The Company’s commitment to its stockholders demands that we provide full,
       fair, accurate, timely and understandable disclosure in the reports, documents
       and communications filed with the Securities and Exchange Commission and in
       other public communications. Although certain personnel are more directly
       involved in the preparation of such reports, documents and communications than
       others, the Company expects all members of our community to accept this
       responsibility to our stockholders. Accordingly, all employees, officers, directors
       and consultants have an ethical responsibility to provide prompt, complete and
       accurate information in response to inquiries related to preparation of the
       Company’s public disclosure documents and public communications. In addition
       and in order to ensure accurate financial reporting to our stockholders, those
       personnel who participate in the maintenance and preparation of the Company’s
       books, records and accounts must ensure that the transactions and events recorded
       therein are done so in an accurate and complete manner in compliance with required
       accounting principles and Company policies.

(Emphasis added.)




                                              29
                           Verified Shareholder Derivative Complaint
      Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 30 of 111




         Corporate Social Responsibility Policy & Responsible Business Alliance’s Code of
         Conduct

         90.    As stated on the Company’s website,6 AOI is committed to the “highest standards

of integrity, ethical conduct and corporate governance.”

         91.    As stated on the Company’s website, 7 AOI’s commitment to “Corporate Social

Responsibility” includes a “[c]ommitment to continuous improvement.” Additionally, the

Company’s website states that “AOI’s policy represents a statement of our commitment to

[Corporate Social Responsibility] that is based on and consistent with the Responsible Business

Alliance (RBA), formerly known as the Electronic Industry Citizenship Coalition (EICC), Code

of Conduct” (the “CSR Policy”). The Responsible Business Alliance’s Code of Conduct (the

“RBA Code”) establishes standards to ensure that “workers are treated with respect and dignity”

and that business operations are “conducted ethically.” Moreover, the RBA Code states that

participants are committed to “treat [workers] with dignity and respect[.]”

         92.    In a section titled “Non-Discrimination,” the Responsible Business Alliance’s Code

of Conduct provides, in relevant part, that “Participants should be committed to a workforce free

of harassment and unlawful discrimination. Companies shall not engage in discrimination based

on race, color, age, gender, sexual orientation, gender identity and expression, ethnicity, or national

origin…”

         Nominating and Corporate Governance Committee Charter

         93.    AOI’s Nominating and Corporate Governance Committee Charter of the Board

provides that the purpose of the Nominating and Corporate Governance Committee is to:

         [F]ocus on the issues surrounding the composition, practices and operation of the
         Board and to review and make recommendations to the Board on matters


6
    http://investors.ao-inc.com/corporate-governance. Last visited December 8, 2020.
7
    http://ao-inc.com/about-our-company/global-compliance. Last visited December 8, 2020.

                                               30
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 31 of 111




       concerning corporate governance; Board composition; identification, evaluation
       and nomination of director candidates; Board committees; Board compensation and
       conflicts of interest.

       94.    The Nominating and Corporate Governance Committee Charter further provides

that the committee’s responsibilities include, “[m]ake recommendations to the Board regarding all

nominees for Board membership, whether for the slate of director nominees to be proposed by the

Board to the stockholders or any director nominees to be elected by the Board to fill interim

director vacancies,” “[c]onsider director candidates submitted by stockholders and determine the

procedure to be followed by stockholders in submitting such recommendations,” “[r]eview issues

and developments related to corporate governance matters and recommend corporate governance

standards to the Board,” “[r]eview annually the effectiveness of the operation of the Board and

Board committees, including the corporate governance and operating practices,” and “[r]eview the

disclosure included in the [Company’s] proxy statement regarding the [Company’s] nomination

process.”

       95.    In violation of the Code of Conduct, the Nominating and Corporate Governance

Committee Charter, the Company’s CSR Policy, and the RBA Code, the Individual Defendants

engaged in or permitted the Discriminatory Misconduct and conducted little, if any, oversight of

the Company’s internal controls over public reporting and of the Company’s engagement in the

Individual Defendants’ scheme to issue materially false and misleading statements to the public,

and facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, unjust enrichment, and violations of Section 14(a) of the Exchange Act.

                      INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       96.    AOI holds itself out as the leading, vertically integrated provider of fiber-optic

networking products. The Company designs and manufactures at varying levels of integration—

                                              31
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 32 of 111




from components, subassemblies and modules, to complete turn-key equipment. The Company

states that as a result of its vertically integrated manufacturing model, the Company has advantages

in rapid product development, response to customer requests, and control of manufacturing costs

and product quality.

       97.     AOI operates manufacturing facilities in Sugar Land, Texas, Taipei, Taiwan, and

Ningbo, China.

       98.     The Company’s primary end-markets are internet data center, telecommunications,

cable television, and fiber-to-home. AOI’s most established market is the cable television market,

to which the Company supplies transceivers, lasers, and transmitters. The Company’s fastest and

largest growing market is the internet data center market, for which the Company provides

products to large internet-based data (“hyperscale”) center operators.

       99.     Sales in each of the Company’s primary end-markets are driven by increasing

demand of bandwidth as a result of the growth of network-connected devices, cloud computing,

online social networking, and video traffic. For the Company’s customers to provide higher

bandwidth to their own customers, they must improve the infrastructure of their networks—

including specifically updating and improving the speeds of the equipment that transmit

information.

       100.    In 2016 and 2017, the internet data center end-market represented over 77% and

80%, respectively, of the Company’s revenues, making it the Company’s largest end-market.

       101.    The transmitters and receivers used in fiber optic communication systems are

typically contained in a single component called the transceiver. The Company’s internet data

center market business is essentially dependent on the sales of optical transceivers to Amazon,

Facebook, and Microsoft—its largest three internet data center customers prior to and during the



                                              32
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 33 of 111




Initial Relevant Period. AOI’s sales to these three companies consisted almost wholly of optical

transceivers.

       102.     The Company’s transceivers are plugged into computer servers and switches within

hyperscale data centers that store, process, and communicate gargantuan amounts of data. The

data from hyperscale data centers is transmitted through network connections to internet service

providers, and then to individual digital devices.     The majority of the Company’s optical

transceivers utilize AOI’s own lasers and subassemblies.

       103.     The transmission speed of optical transceivers limits the speed at which a data

center can communicate information. Thus, data centers have sought faster, more energy-efficient,

and smaller transceivers. In 2013, transceivers that were able to transmit data at 1G were

considered cutting-edge. By 2015, 40G transceivers had almost completely superseded both 1G

and 10G transceivers, and by late 2015, the market was introduced to 100G transceivers, albeit in

limited supply. Demand for 40G devices continued, however, and the majority of the Company’s

internet data center sales in 2016 were for 40G transceivers. Customer interest had increasingly

shifted by the beginning of the Initial Relevant Period to the newly developed 100G transceivers.

       104.     Each type of transceiver must be compatible with customers’ existing equipment

and structure. As a result, the Company’s products go through a “qualification process” for many

of the Company’s customers, which typically involves sampling of the product and reliability

testing, in addition to collaboration with the engineering and product management teams in the

design and manufacturing stages. Customers that are new for the Company can also audit the

Company’s manufacturing facilities and perform additional evaluations. As the market shifted

from 40G to faster 100G transceivers, AOI repeatedly maintained that its vertical integration and




                                              33
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 34 of 111




clear insight into its customer’s needs, would just as seamlessly allow it to transition its

manufacturing to meet the changing market demands.

       105.    However, a number of statements made by two former Company employees cited

to in the FAC and in the Securities Class Action Order indicate that prior to and continuing

throughout the Initial Relevant Period, AOI suffered from supply chain issues that caused the

Company to have difficulty accommodating large-scale production of an expanding array of

products for its customers’ increasing demand.

       106.    One of these former Company employees, an engineer who worked at AOI from

before the start of the Initial Relevant Period through mid-2017 (“CW 1”), and who was involved

in the development of optical modules and transceivers, among other things, claimed that in 2015

or 2016, the Company was experiencing significant difficulties in meeting desired yield rates for

its 40G transceivers, which was a simpler process than transitioning to 100G transceivers.

       107.    According to CW 1, by mid-2017, the Company was “desperate” to increase chip

production for its transceivers. However, the difficulty in switching from the chips used to produce

40G transceivers to the chips used to produce 100G transceivers resulted in serious manufacturing

delays, with the yield rate for 100G transceivers likely falling as low as 40%. See Securities Class

Action Order at 6.

       108.    CW 1 also indicated that the Company’s senior management was well aware that

AOI’s quality control department was unable to conduct adequate quality assurance testing and

troubleshooting for the faulty transceivers that customers returned to the Company. As a result,

the Company’s management delegated transceiver testing responsibilities to the Company’s

research and development engineers, who were not sufficiently equipped to conduct transceiver

testing in addition to carrying out their other job responsibilities. According to CW 1, this policy



                                              34
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 35 of 111




led to the Company’s Taiwan facility sending a defective set of test transceivers to Amazon on at

least one occasion.

       109.    The other former Company employee, a sales executive who worked at AOI from

May 2017 through October 2017 (“CW 2”), stated that pursuant to AOI’s supply agreements with

its customers, customers were required to send the Company their projected requirements for a

given year “before the beginning of each year.” These projections were logged in a companywide

database, which would have been accessible by the Individual Defendants. CW 2 further noted

that changes in customer orders and in customer demand were monitored and discussed on a

weekly basis at the Company’s Texas office, including by at least one employee, non-party Fred

Chang (“Chang”), who reported directly to Defendant T. Lin. These facts indicate that the

Company’s senior executives were constantly monitoring all aspects of AOI’s operations, and that

the Individual Defendants had a clear picture of the upcoming demand for transceivers from

customers.

       110.    As the Company was facing issues meeting customer demand while maintaining

low margins, it was known that the Company’s customers were looking for 100G transceivers

elsewhere. By May 2017, at least, it was or should have been clear to the Individual Defendants

that the Company’s large data center customers, including Amazon, were pursuing alternatives to

the Company’s optical transceivers. Such alternatives included using the “merchant model”—end-

users directing the custom assembly of transceivers using parts from a variety of suppliers.

       111.    During an August 3, 2017 earnings call, Defendant Murry stated, “we do have a

significant amount of committed orders and a good forecast from all 3 of our [large data center]

customers.” Thus, the Individual Defendants were aware what the purchase commitments were




                                              35
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 36 of 111




from its large internet data center customers for both 40G and 100G prior to the disclosures of

sales drops that were eventually made by the Company.

        112.    A supply agreement with Facebook released by the Company in a current report

filed with the SEC on a Form 8-K on February 21, 2018 reveals the Company’s contracting

practices with its large internet data center customers and describes the Company’s forecasting

process. See Exhibit A, attached hereto. The 2018 Facebook supply agreement designates specific

minimum purchase commitments and requires that Facebook provide “accurate 6 month rolling

forecasts to [AOI], identifying . . . needs and delivery expectations on calendar quarter basis . . . .”

Moreover, for the 2019 and 2020 calendar years, Facebook will provide “demand forecasts for the

subsequent year . . . in third calendar quarter of the current” calendar year and “the parties will

finalize the actual [calendar year] 2019 support and purchase commitment by” a future specified

date. Moreover, “Facebook will purchase the balance of committed demand at the end of each

respective quarter at the unit price agreed for the shortfall quarter pursuant to” a table of negotiated

quarterly prices for the product for 2018 with the exact amounts hidden.

        113.    On a February 21, 2018 earnings call, Defendant Murry provided further insight

into this type of contracting, stating, in relevant part:

        And I mentioned earlier and in the 8-K that it is a minimum commitment. This is
        how we operate with some of our other customers as well in the sense that [the
        Company] typically gets a share oftentimes a leading share with our customers as
        sort of a minimum commitment. But oftentimes, depending on what competitors
        can actually produce and ship in a given quarter, we may have opportunities to take
        additional share.

        114.    As described in further detail herein, the Company faced competition from

competitors who used the “merchant model.” One of the leaders in utilizing the “merchant model”

to produce transceivers during the Initial Relevant Period was MACOM. In the summer of 2017,

Needham & Co. analyst Alex Henderson reported that Fabrinet won a project to supply Amazon


                                                36
                             Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 37 of 111




with 100G optical transceivers produced by MACOM. Pursuant to Item 303 of Regulation S-K,

the Individual Defendants had a duty to disclose “any known trends or uncertainties that have had

or that the registrant reasonably expects will have a material favorable or unfavorable impact on

net sales or revenues or income from continuing operations[]” in the Management’s Discussion

and Analysis of Financial Condition and Results of Operations section in the Company’s Form 10-

Qs and 10-Ks filed with the SEC during the Initial Relevant Period. The Individual Defendants

failed to disclose material information regarding, inter, Amazon’s declining business with the

Company, and problems the Company was experiencing with production and manufacturing—in

spite of its vertical integration model, which contributed to its largest customer’s shift to adopting

the merchant model with competitors like MACOM and Fabrinet.




       115.




       116.




                                               37
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 38 of 111




                                                                              These documents,

and other SEC filings described herein



        and contained false and misleading statements as detailed below.




                                            Thus, throughout the Initial Relevant Period, the

Individual Defendants were apprised of the information ultimately published in the Company’s

SEC filings and were involved in the preparation of the false and misleading statements therein.

Moreover,




       117.




       118.




                                             38
                          Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 39 of 111




  119.




                                     39
                  Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 40 of 111




  120.




  121.




                                     40
                  Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 41 of 111




  122.




  123.




                                     41
                  Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 42 of 111




  124.




                                     42
                  Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 43 of 111




  125.




                                     43
                  Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 44 of 111




  126.




  127.




                                     44
                  Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 45 of 111




       128.




       129.



       130.




Nevertheless, the Individual Defendants consistently framed AOI’s manufacturing facilities in

China and Taiwan as reliable components of its vertical integration model during and after the

Initial Relevant Period. See 2016 10-K at 5 (defined below); Form 10-K filed with the SEC on

February 28, 2018.

       131.




                                             45
                          Verified Shareholder Derivative Complaint
      Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 46 of 111




          Materially False and Misleading Statements About AOI’s Manufacturing and
          Resultant Customer Demand Issued During the Initial Relevant Period

          February 23, 2017 Press Release

          132.   On February 23, 2017, the Company issued a press release titled, “Applied

Optoelectronics Reports Fourth Quarter and Year 2016 Results.” The press release touted the

Company’s “record year,” stating, in relevant part:

          “AOI achieved another record year driven by strong demand for our market-leading
          datacenter products and continued execution by the AOI team. We believe our
          record performance further demonstrates our growing market share in advanced
          optics and our team’s ability to generate manufacturing efficiencies that lead to
          margin improvement,” said Dr. Thompson Lin, Applied Optoelectronics, Inc.
          founder, president and CEO. “Our ability to internally manufacture lasers and light
          engines provides us with cost-leadership advantages, a faster time to market, and
          the ability to quickly scale to demand. Looking ahead, as the 100G transition
          accelerates this year, we see the opportunity to build on our momentum and expand
          our market leadership.”8

          February 23, 2017 Earnings Call

          133.   On February 23, 2017, the Company held an earnings call to discuss its financial

results for the fourth quarter and fiscal year ended December 31, 2016. During the call, Defendant



8
    The Company alternatively refers to itself in its public filings and press releases as “AOI.”

                                                 46
                              Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 47 of 111




T. Lin commented on the competitive position of the Company in the 100G market, stating, in

relevant part: “In 100G we further extended the gap between AOI and the competition. Building

upon our first-to-market advantage, we increased our 25G chip production by nearly 150%

between January and December and expanded our customer footprint by earning a new large scale

customer.”

        134.    Defendant Murry also discussed the Company’s 40G to 100G market transition

during the call, stating, in relevant part:

        [W]e believe we have many new opportunities ahead of us to drive further growth
        as datacenter operators transition to 100G and continue to expand their datacenters
        and upgrade their infrastructure to handle higher bandwidth needs.

        Our ability to internally manufacture lasers and light engines combined with our
        ability to quickly transition production between 40G and 100G products provides
        us with cost-leadership advantages, a faster time to market and the ability to quickly
        scale and adjust our throughput to meet growing demand.

        And lastly, the added capacity from our new fab in Sugar Land enables us to expand
        our avenues to market for 100G. For example, as we demonstrated with 40G, we
        were able to expand our share and ramp quickly to the demand of our hyper-scale
        operators.

        Based on our analysis, we believe we are now the leading supplier of 40G optics
        for hyper-scale datacenter operators and expect to maintain our leadership position
        as we continue the transition to 100G.

        135.    During the call, Defendant Murry commented further on the Company’s ability to

manufacture all components of a transceiver “to meet demand,” distinguishing the Company from

its competitors. He stated, in relevant part:

        And I think when you are in a situation where supply of some of those components
        may be constrained, or the overall industry capacity is not what is needed to meet
        the demand, if the company that has the ability to ramp up quickly by virtue of
        being integrated in their production like we are that it will do better I think than
        others. And honestly I think that that’s the situation that we’re in right now, and I
        think we’ve been able to start to prove out the value of that vertical integration
        strategy.



                                                47
                             Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 48 of 111




       136.    In response to a question from an analyst from Piper Jaffray Companies regarding

the decline in demand for 40G transceivers, Defendant Murry assured that 100G demand would

make up for lost 40G sales due to AOI’s vertical integration model, stating, in relevant part:

       That decline, really, we don’t expect to be problematic because we can transition
       our manufacturing from 40G to 100G and it just gives us additional capacity on the
       100G product. So I will say also that we don’t really expect a sharp decline in 40G.

       I think others have maybe speculated that that decline was going to be swift. I think
       there’s a lot of reasons why customers can’t transition completely away from 40G
       in a short timeframe. So we expect it will be a gradual decline and that 100G will
       more than make up for that.

       137.    Also during the call, Defendant Murry touted AOI’s ability to efficiently move from

production of 40G products to 100G products, stating, in relevant part:

       I think we can’t emphasize enough that the light engines, the manufacturing of the
       subassembly that includes the lasers and the rest of the optical components - -
       having our own in-house capability to do that and having a significant
       manufacturing infrastructure for that by virtue of the similarity between 100G and
       40G modules really gives us an advantage in terms of being able to ramp that up
       quickly.

                                                ***

       Well, basically we’re using the capacity that we have as we put it online. I think
       there’s two ways of looking at it. There’s capacity in terms of current equipment
       and manpower and we’re constantly adding to that capacity. And so that’s kind of
       a moving target. I think the bigger picture is that we spent, as you know, we spent
       heavily last year on new building infrastructure, particularly here in Sugar Land but
       also in our overseas operations as well.

       And that gives us an ability to have the physical infrastructure to put new equipment
       in to be able to continue that ramp. So on both those counts, I think we’ve been able
       to keep up with our customers’ demand and actually I think we’ve been able to gain
       some incremental advantage over competitors who maybe didn’t have that sort of
       latent capacity available to help customers when they saw a surge in demand.

       138.    Defendant Murry also commented on demand and revenue for the Company’s data

center segment, stating, in relevant part, during the call:




                                               48
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 49 of 111




       Moving now to Q1. We expect Q1 revenue to be between $87 million and $91
       million, representing 73% to 80% year-over-year growth. As we mentioned last
       quarter, we have fewer production days in Q1 as a result of the Chinese New Year
       holiday. However, strong customer demand for datacenter and solid execution by
       the AOI team will drive higher sequential datacenter revenue.

       139.      During the call, Defendant Murry responded to a question from a Cowen and

Company, LLC (“Cowen”) analyst regarding the Company’s visibility into its 100G customers,

stating that he thought that the Company did have good visibility into its customers. He stated, in

relevant part:

       So there’s a couple of questions in there, I guess. The first one is, do we have good
       visibility into our customers? And I think the answer is yes. I think we continue to
       see ourselves and I believe our customers see us as a key partner, as they rollout
       these new technologies.

       And so as a key and value partner for them, I think they’re giving us the best
       visibility that they possibly can into their future needs. So I think we have good
       very visibility there across all of our major customers, including the new ones.

       The other question that you had was related to what Troy was asking about too in
       terms of the 100G ramp up. What I could say is we’re tracking as expected on the
       100G. I think there’s always hiccups in the plan from time to time, but overall the
       customers are basically purchasing what they led us to expect that they would
       purchase. And we feel comfortable with their plans for the future in terms of our
       capacity and our ability to meet their needs.

       March 9, 2017 Form 10-K

       140.      On March 9, 2017, the Company filed its annual report on Form 10-K with the SEC

for the fiscal quarter and year ended December 31, 2016 (the “2016 10-K”), signed by Defendants

T. Lin, Murry, Yeh, Black, Ignatiev, Moore, Chen, and C. Lin.

       141.      The 2016 10-K contained statements similar to those made in the Company’s

February 23, 2017 earnings call concerning the benefits of AOI’s vertical integration, 100G

transition, and customer visibility, including that a “key competitive strength[]” of the Company

was its “[v]ertically integrated, geographically distributed manufacturing model.” The 2016 10-K



                                               49
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 50 of 111




also noted that the Company “expect[s] continued sales of [the Company’s] 40 Gbps and 100 Gbps

products in 2017, and . . . expect[s] that sales of 100Gbps products will eventually exceed sales of

40 Gbps products.”

       142.      Attached to the 2016 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants

T. Lin and Murry, attesting to the accuracy of the 2016 10-K.

       March 22, 2017 Optical Fiber Communication Conference and Exhibition

       143.      On March 22, 2017, the Company participated in the Optical Fiber Communication

Conference and Exhibition. During the conference, Defendant Murry took part in an investor

session, speaking on the benefits of the Company’s vertically integrated manufacturing and its

purported advantage as a transceiver manufacturer making its own chips, stating, in relevant part:

       So, we start with a wafer, a semiconductor material that basically devoid of active
       layers or active devices on there. Upon that substrate material, which we buy and
       other companies presumably buy as well, we do some process called epitaxy. That
       is we’re growing additional layers on top of the substrate materials that actually
       form the laser itself, or in the case of the receiver, a photodiode. Those layers,
       essentially, are where all the action is. We do that in-house and as we mentioned in
       the video, we’re one of relatively small number of companies that actually has the
       capability in-house to grow these wafers and to do the rest of the laser
       manufacturing process. And I think that’s the key differentiator because as you may
       hear at the show, lasers not only define the performance [to date extent] of these
       modules, but they’re also critical to on-time delivery schedule and being able to
       ramp up as customer demand increases, which of course we’re seeing in some of
       the markets that we’re in.

       144.      Defendant Murry further touted the Company’s vertical integration, stating, in

relevant part:

       So what does vertical integration do for us? Faster time to market, because we don’t
       have to rely on a very long supply chain of different suppliers that all have to align
       in terms of schedules, we can do most of that in-house. So, we tend to be faster time
       to market, perhaps more than -- in time to market, I should say, what we’re really
       talking about here is time to volume.



                                               50
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 51 of 111




       That is there maybe companies out there that can deliver a small quantity of
       transceivers in a very short time, but what really matters to our customers is how
       fast can we get them the volumes that they need within their applications. So in the
       data center, it’s not about making the first few samples or the first 100 units, it’s
       about how fast can you really scale the business. And I think vertical integration
       gives us a big advantage in terms of time to scale.

                                               ***

       So one of the themes that AOI has promulgated throughout the years, especially in
       our data center business is we like to keep a great deal of commonality in terms of
       the way that products are designed and manufactured from one generation of
       products to another. That gives us the ability to flexibly shift from -- for example
       in the data center world from 40 gigabits per second to 100 gigabits per second
       without having through radically change our production process or invest in
       massive amounts of new equipment or whatever. And we can also change back and
       forth flexibly as customer demand changes, again a very important aspect of
       vertical integration particularly to our customers.

       And finally rapid response to the customer and market demand, so as we see these
       shifts and changes in the marketplace, the one thing I can say about the optical
       industry is that it’s a very fast moving market. There’s a lot of shifts and demand
       from time to time and as we bring our new customers, those demands change as
       well because not every customer needs exactly the same type of product. So, the
       ability to flexibly change or adapt to the customer demand I think is also key part
       of that vertical integration strategy.

       145.    Also during the investor session at the conference, Defendant Murry commented

that AOI was prepared for increasing demand from data centers and that its customers had

expressed their demands for the year, stating, in relevant part:

       We do see a lot of pull from customers to add capacity. Fortunately, we made a lot
       of investments last year and the year before that allow us to have -- at least AOI to
       have the ability to add that capacity relatively quickly and I think we’re getting a
       pretty strong customer response, a positive customer response based on our – the
       plans that we’ve disclosed to them about how we plan to meet their upcoming
       increasing demand.

       Some facts last year, we increased our production of data center transceiver
       products last year by about 70% from Q1 to Q4, but we didn’t increase our
       headcount at all. And one of the things that we did last year was we spent a lot of
       money -- and actually the year before, but we spent a lot of money and time doing
       process automation, being able to do more of the production that we do in an
       automated fashion. That is much easier to scale than manual -- more manual


                                               51
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 52 of 111




       processes, and so that investment along with the investment that we made in the
       fab, really gives us the ability to scale our production pretty rapidly and we think
       we’re doing a reasonably good job of anticipating and meeting the demands of the
       customers have told us that they’re going to need for this year and next year.

       April 28, 2017 Proxy Statement

       146.    On April 28, 2017, the Company filed its Schedule 14A with the SEC 7 (the “2017

Proxy Statement”). Defendants T. Lin, Yeh, Black, Chen, Ignatiev, Moore, and C. Lin solicited

the 2017 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.9

       147.    With respect to the Company’s Code of Conduct, the 2017 Proxy Statement stated

“[w]e have adopted a Code of Business Conduct and Ethics (the “Code”), that applies to all of our

employees, officers and directors.”

       148.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by six of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

       149.    The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including equity awards designed to “incentivize [executive officers] to

act to maximize longer-term stockholder value instead of short-term gain” while failing to disclose




9
 Plaintiffs’ allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                               52
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 53 of 111




that the Company’s share price was artificially inflated as a result of false and misleading

statements alleged herein.

       150.    The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) the Company

did not have the capability nor capacity to quickly transition from 40G manufacturing to 100G

manufacturing; (2) the Company could not meet customer demand; (3) to increase manufacturing

totals, lower costs, and maintain high gross margins, the Company took manufacturing and quality

assurance shortcuts, resulting in undisclosed product quality issues and decreased demand from

key customers, including Amazon; (4) due to adoption of the “merchant model” by its customers,

the Company was losing market share to rising competition; (5) based on product issues and its

customers’ minimum purchase obligations and forecasted requirements, demand for the

Company’s 100G transceivers would not grow at the rate represented; and (6) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements,

including its financial statements, were materially false and misleading at all relevant times.

       May 4, 2017 Press Release

       151.    On May 4, 2017, the Company issued a press release titled, “Applied

Optoelectronics Reports First Quarter 2017 Results,” announcing “record performance.” In the

press release, Defendant T. Lin stated, “We are very pleased with the team’s continued execution.

Our commitment to technology innovation, manufacturing excellence and customer satisfaction

are qualities that continue to set AOI apart, and we believe our performance in the quarter further

demonstrates our commitment to excellence in these areas.”

       May 4, 2017 Earnings Call

       152.    On May 4, 2017, the Company held an earnings call to discuss its financial results

for the first fiscal quarter ended March 31, 2017. During the call, the Company continued to praise



                                                53
                             Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 54 of 111




its relationship and visibility with its data center customers, including Amazon, and denied any

issues relating to competition because of the purported benefits of its vertical integration model.

Despite the increase in 100G market share obtained by competitors and the fact that MACOM,

one of its largest competitors, was increasingly working with Amazon utilizing a “merchant

model,” Defendants T. Lin and Murry dismissed suggestions that such competition affected or

could affect AOI. For instance, during the call, a Cowen analyst asked why investors should not

be “concerned given that there certainly appears to be concern that [the Company is] going to be

displaced to one extent or another, especially in the 100-gig arena.” Defendant Murry responded

by stating:

       well, that’s a good question to start off with. So think first of all, as we said all
       along, the most important factor for our success with these customers has been our
       ability to scale rapidly to meet their needs and to have a very low cost structure that
       allows us to get high gross margin while still meeting their pricing expectations.
       We believe relative to any other technology out there that we maintain a significant
       differential in terms of cost, that is that we’re the lowest-cost technology out there
       by a fairly wide margin. And this is particularly true when it comes to the CWDM
       products. As we mentioned in the prepared remarks, the CWDM products make up
       the majority. As a percentage of the overall revenue, it’s more than doubled since
       last year. And that’s because these datacenters are getting larger. And as a
       consequence of the larger size of the datacenters, there’s more emphasis from these
       customers on the CWDM products which, for us, are more highly differentiated
       and carry a higher gross margin. So all the trends that we’re seeing, I think, are very
       positive for our technology. And even on the relatively smaller PSM products, we
       still maintain that we have a significant edge in terms of cost, mainly due to our
       vertical integration and the amount of attention that we’ve paid to the
       manufacturing process, the automation that we put in place and the other factors
       that we’ve talked about a number of times that have really differentiated our
       manufacturing processes.

       153.    The same analyst pressed the issue, asking about any concern regarding AOI’s

largest customers specifically, to which Murry responded by saying he was not aware of anything

that would cause concern. The exchange between the analyst and Defendant Murry was as follows:

       [Cowen Analyst]



                                              54
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 55 of 111




       All right. And guys, just to be clear, my last question on this. As of now, you don’t
       see -- you don’t foresee, you don’t anticipate being intercepted in a meaningful way
       at any of Amazon, Microsoft or Facebook. There’s nothing you’re aware of at this
       point that will cause you concern that there’s a share shift to one or more other
       competitors?

       [Defendant Murry]

       That’s correct.

       154.   During the call, an analyst from Raymond James & Associates, Inc. asked about

competition from competitors utilizing the “merchant model,” to which Defendant Murry

responded by touting the advantages of the Company’s business model, including its vertical

integration. The exchange was as follows:

       [Raymond James & Associates, Inc. Analyst]

       So that actually nicely sets up my next question, is we’ve sort of heard this bear
       case of companies that would sell merchant elements. They would sell lasers and
       semiconductors to other manufacturers or to contract manufacturers that could then
       compete with you. So I guess one side of the bear case about your company is that
       there are other competitors taking share. The other side is this sort of unidentified
       competitor that would buy merchant elements. Can you help us understand the
       potential for that as a competitive threat? Hopefully that makes sense, and I can be
       more explicit if you want.

       [Defendant Murry]

       No, I understand what you’re getting at. So we have a great deal of vertical
       integration, as we’ve talked about ever since we went public. We do a lot of these
       things in house. We make our own lasers, we build our own light engines, we do
       our own production, we do our own testings, okay? There are companies out there
       that have talked about sort of disaggregating that, if you will, and one company will
       grow the laser chip, somebody else will do the assembly, somebody else will do the
       test, somebody makes the chips, et cetera, et cetera, okay. Relative to our business
       model – I mean, this has been the big advantage of our business model. And I will
       point out to you, at this point, we’ve got a 5-plus year track record in the datacenter
       industry of high -- highly successful business, as evidenced by this quarter and our
       previous -- really, going back 4, 5 years, you can look at our results. The vertically
       integrated business model, we believe, is the best way to economically manufacture
       these datacenter products. And there are competitors out there that are talking about
       doing different business models. But economically, that just doesn’t make sense. If
       you have to add multiple companies’ profit margins in there along with all the


                                              55
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 56 of 111




         vagaries of the manufacturing that is yields and things that change over time and
         inventory management, we’ve done the modeling and there’s just no way that, that
         results in a product that’s less expensive for the end customer than buying it from
         AOI even at the profit margins or gross profit levels that we’re at today. So yes, it’s
         possible to do it that way potentially, but it doesn’t result in a lower-cost product.

                                                 ***

         And all of that assumes that they would be as good as AOI is at all of those
         operations, which we don’t think is possible given the fact that we are the
         demonstrated leader in this industry.

         155.   Also during the call, Defendant Murry was asked if he believed that the Company

was “the market share leader in the 100-gig web-scale transceivers.” Defendant Murry responded,

“yes.”

         156.   Defendant Murry also commented during the call on AOI’s knowledge of its

customers’ needs and the ability of the Company to deliver on its customers’ 100G demand,

assuring investors that the Company, compared to its competitors, had an advantage. He stated,

in relevant part:

         Based on current orders and forecasts from our customers, we believe that 2017
         datacenter revenue should grow by more than 85% compared with 2016 and would
         include contributions from 3 hyperscale datacenter customers, each of whom will
         represent more than 10% of our annual revenue.

                                                 ***

         So when you talk about for AOI, will 40G be higher in 2017 compared to 2016, the
         answer is probably yes. However, I would caution that, that doesn’t necessarily
         mean that that’s the same thing for the industry, right, because we added a
         significant new customer for 40G during the year. Overall, I would say in general
         terms, while I can’t speak to the specifics of the industry, I think it’s widely
         acknowledged and most people would agree that 100 gig is growing. We were first
         to market with 100-gig products, first to volume with those products and we believe
         we’re the cost leader on those products. So I think we’re going to be very successful
         in both 100G and 40G throughout the year.

         157.   During the call, Defendant T. Lin also commented on AOI’s competition in the

100G space, stating, in relevant part:


                                                56
                             Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 57 of 111




       I want to emphasize in the 100G (inaudible), this is much tougher to design and
       manufacture (inaudible) than PSM4. So there are much less competitors. And for
       us, AOI has much stronger cost advantage (inaudible). So that’s why we have
       updated the long-term model in last quarter earnings call. And we believe that’s
       what we can maintain even for the long-term, or even higher.

       158.    Defendant Murry also engaged in the following exchange with an analyst from

Roth Capital Partners, LLC (“Roth”) concerning potential transition issues:

       [Roth Analyst]

       Obviously, there’s been a fair amount of hand-wringing over the past couple of
       weeks. I’m wondering where we are in terms of that crossover and what your
       expectations are as we go through the year. Clearly 100 gig is ramping, but given
       your customer mix, are you still anticipating that you’ll lag the industry in terms of
       your crossover point?

       [Defendant Murry]

       . . . when you talk about crossover point, what exactly are you referring to?

       [Roth Analyst]

       Sorry. 100 gig versus 40 gig. And I’m talking revenues relative to units.

       [Defendant Murry]

       So you’re asking, when do we expect the 100-gig revenue will overtake 40 gig
       revenue? I mean, if you’re asking that, we don’t really disclose that on a forward
       looking basis. We think that obviously 100 gig is growing. 40 gig for us is also very
       strong. It was -- we were actually -- we had another record quarter in 40-gig sales
       as well. It was pretty much flat over last quarter, but it was up ever so slightly. So
       we’re expecting a good year both in 40 gig and 100 gig. But as far as when that
       crossover happens, we don’t really talk about that.

       159.    Defendant Murry also noted specifically that the Company’s growth rate was “not

dependent on demand,” and that it was “dependent on our ability to continue to ramp our

manufacturing,” stating, in relevant part, during the call:

       Right now, we’re basically shipping everything we can manufacture. So the growth
       rate is not dependent on demand. It’s dependent on our ability to continue to ramp
       our manufacturing. So we talked just a moment ago with Troy, he mentioned some
       of the figures that we had projected in terms of laser sales. I think that you can draw


                                               57
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 58 of 111




         some conclusions from there. But there’s a limit to how fast we can increase our
         production capacity. So that’s really the limiting factor to the growth rate.

         July 13, 2017 Press Release

         160.   On July 13, 2017, the Company issued a press release titled, “Applied

Optoelectronics Expects Second Quarter 2017 Results to Exceed Guidance.” The press release

touted the Company’s prospects, stating, in relevant part:

         “I’m pleased to announce that we expect to deliver another record quarter with our
         top and bottom-line results expected to exceed our guidance,” said Dr. Thompson
         Lin, Applied Optoelectronics, Inc. founder, president and CEO. “Again this quarter,
         our results were driven by improvement in our manufacturing costs, capacity
         expansion and solid execution by our production team. We are pleased with our
         performance and look forward to sharing the additional details of our second
         quarter results on our conference call in August.”

         161.   The statements referenced in ¶¶ 132–145 and 151–160 above were materially false

and misleading and failed to disclose material facts necessary to make the statements made not

false and misleading. Specifically, the Individual Defendants failed to disclose that: (1) the

Company did not have the capability nor capacity to quickly transition from 40G manufacturing

to 100G manufacturing; (2) the Company could not meet customer demand; (3) to increase

manufacturing totals, lower costs, and maintain high gross margins, the Company took

manufacturing and quality assurance shortcuts, resulting in undisclosed product quality issues and

decreased demand from key customers, including Amazon; (4) due to adoption of the “merchant

model” by its customers, the Company was losing market share to rising competition; (5) based

on product issues and its customers’ minimum purchase obligations and forecasted requirements,

demand for the Company’s 100G transceivers would not grow at the rate represented; and (6) the

Company failed to maintain internal controls. As a result of the foregoing, the Company’s public

statements, including its financial statements, were materially false and misleading at all relevant

times.


                                               58
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 59 of 111




          The Truth About AOI’s Manufacturing and Resultant Customer Demand Issues
                 Begins to Emerge as False and Misleading Statements Continue

        August 3, 2017 Press Release

        162.   On August 3, 2017, the Company issued a press release titled, “Applied

Optoelectronics Reports Second Quarter 2017 Results,” revealing a reduction in 40G product

orders from one of the Company’s large data center customers. The press release stated, in relevant

part:

        “AOI achieved another record performance driven by strong demand for our
        market-leading datacenter products and continued improvement in our
        manufacturing costs and capacity expansion,” said Dr. Thompson Lin, Applied
        Optoelectronics, Inc. founder, president and CEO. “Our record gross margin and
        earnings demonstrate the strength of our business model and deep manufacturing
        know-how. We believe our ability to leverage our vertical integration and
        proprietary manufacturing processes to drive greater efficiencies and shorten our
        production cycle times sets AOI apart from others in the industry.”

        Lin continued, “We are pleased with our team’s continued solid execution in the
        quarter, which marked our ninth consecutive quarter of generating record
        datacenter revenue. However, as we look into the third quarter, we see softer than
        expected demand for our 40G solutions with one of our large customers that will
        offset the sequential growth and increased demand we expect in 100G. We believe
        AOI has a leading position in the advanced optics market and we continue to
        expand within our existing customer base as well as engage with new customers
        for 100G technologies and beyond.”

        August 3, 2017 Earnings Call

        163.   On August 3, 2017, the Company held an earnings call to discuss its financial

results for the second fiscal quarter ended June 30, 2017, during which Defendant Murry

reaffirmed weakening 40G demand, stating, in relevant part:

        As we look into Q3, we see softer than expected demand for our 40G solutions with
        one of our large datacenter customers that will offset the sequential growth and
        increased demand we expect to see in 100G. This slowdown in 40G demand has
        been anticipated for some time, but the decline in Q3 is greater than previously
        expected.




                                              59
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 60 of 111




       164.   During the call, Defendant Murry engaged in an exchange with a Roth analyst, and

stated that the decreasing demand for 40G products from Amazon was a “surprise,” and that AOI

had only found out about it recently. The exchange was as follows:

       [Roth Analyst]

       Right. Well, it seems as you clearly have a pretty good handle on what’s going on
       with 100G and next generation type of designs with your customers. I’m curious as
       to how -- you seem to have been caught off-guard in terms of the decline on 40 gig.
       Is that something that transferred from your customer recently? Or is that something
       that was communicated in the middle of the quarter?

       [Defendant Murry]

       It’s a recent development. And again, it’s not that we didn’t expect 40 gig to decline
       with this customer or the other customers, we knew it would. It’s just coming a
       little bit faster which, in the end, means a faster transition to 100 gig, which is not
       a bad thing. But obviously, in this particular quarter, it’s happened faster than we
       expected.

       [Roth Analyst]

       Understand. I think we all expect the transition to occur and we all think it’s a
       positive, certainly for you guys, given your product portfolio. I guess where I’m
       going with this is, it’s a bit unusual for a company to preannounce a very strong
       beat and then to have something like this come in a couple of weeks later from that
       announcement. And I’m just -- it seems as though maybe you guys were informed
       of this after your positive preannouncement.

       [Defendant Murry]

       That is true, but just to be clear, the pre-announcement is made when we see the
       results of the quarter differing materially from the last guidance that we put out
       with The Street. That’s why we preannounce. It’s not an indication of future, it’s
       an indication that the past has been very different from what we last guided The
       Street. In other words, we don’t want – when we know that there is different
       information from what we’ve previously guided for, we want to get that information
       in the hands of investors as quickly as possible. That’s what investors have asked
       us to do and that’s what we think is the right thing to do. But that’s not necessarily
       an indication of any particular thing about the future. In this case, the information
       that we got about the 40 gig actually did happen post the preannouncement, but that
       wouldn’t necessarily change our thinking about whether or not to preannounce.




                                              60
                           Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 61 of 111




       165.      During the call, it was revealed that the “change-over time” on the product lines

was six weeks. As stated during the call, “There’s about a 6-week time from when we produce a

laser to when [it] actually gets shipped out as a transceiver. And so the time to actually shift over

the production is not long, but the time to – between doing that shift and when you start to see the

end product transceivers coming-out is about 6 weeks.”

       166.    Also during the call, Defendant Murry was questioned about 100G demand from

Amazon, to which he responded that the Company had “meaningful 100 gig revenue with our

largest customer as well as our other customers . . . . [W]e do have meaningful – meaningful 100

gig sales with all 3 of our large datacenter customers.”

       167.    Defendant Murry additionally noted during the call that AOI had set prices, and

occasionally price reductions, with customers, stating, “But these price negotiations that we have

undergone are something we do in advance with the customer, and we know what those prices are

expected to be on a go forward basis.”

       168.    During the call Defendant Murry also told investors that in December 2017 the

Company would again see sequential improvement. When he was asked how he could be so

confident, Murry stated that “some committed orders [are] out there, not all of that expectation is

committed at this point. But we do have a significant amount of committed orders and a good

forecast from all 3 of our customers.”

       169.    Defendant Murry also denied any competitive pressure facing the Company from a

business alliance between MACOM and Fabrinet,10 again choosing instead to tout the Company’s

vertical integration. He stated, in relevant part:



10
  As noted above, Fabrinet won a project in 2017 to provide Amazon with optical modules
designed by MACOM—i.e., Amazon partnered with Fabrinet to create 100G optical transceivers
for itself.  See https://www.barrons.com/articles/an-existential-threat-to-fiberoptics-makers-

                                               61
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 62 of 111




        So first of all, we don’t believe that the MACOM-Fabrinet alliance is actually
        producing anything or is likely to produce any products or any meaningful
        quantities, certainly, in the next quarter or 2, probably longer than that. In addition
        to that, in the long term, and in the short term, we don’t see any cost advantage to
        this model. AOI, as we mentioned, is currently very highly vertical integrated on
        the most expensive components, meaning the lasers. As we announced in the call,
        we also intend to produce other optical components that we currently don’t produce
        internally, which will further enhance the extent of our vertical integration, and we
        think this gives us a significant cost even against the MACOM-Fabrinet business
        model or any of the other competitive business models that we’re aware of.

        170.   On this news, the price per share of AOI stock fell by $33.39 per share, or 34%,

from closing at $97.99 per share on August 3, 2017, to close at $64.60 per share on August 4,

2017.

        October 12, 2017 Press Release

        171.   On October 12, 2017, the Company issued a press release titled, “Applied

Optoelectronics Announces Preliminary Third Quarter 2017 Results,” revealing additional

information regarding weakening Amazon demand. The press release stated, in relevant part:

        “Our preliminary results for the third quarter fell short of prior estimates and were
        negatively impacted by lower than expected sales to one of our large datacenter
        customers. Despite this shortfall, we maintained a strong gross margin profile in
        the quarter, and continued to experience solid demand with our other top datacenter
        customers,” said Dr. Thompson Lin, Applied Optoelectronics, Inc. founder,
        president and CEO. “Although we are disappointed with these preliminary results,
        we continue to feel good about our leadership position in advanced optics and
        remain optimistic based on the customer traction we are seeing with our 100G
        products, especially our 100G CWDM transceivers.”

        October 12, 2017 Earnings Call

        172.   On October 12, 2017, the Company held an earnings call to discuss its preliminary

financial results or the third fiscal quarter ended September 30, 2017. The call revealed that




1500695405 (last accessed July 20, 2018).

                                               62
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 63 of 111




Amazon’s weakening demand was not only for the Company’s 40G product, but also its 100G

products. Defendant Murry stated, in relevant part:

       We are disappointed with our third quarter performance. We indicated last quarter
       that we expected to see softer 40G demand. However, we saw lower demand overall
       from one of our large customers. Revenue from this customer in the quarter was
       approximately 10% of total revenue compared with 47% last quarter. As a
       reminder, we have a vendor-owned inventory management model that we employ
       with this customer which can impact our revenue visibility. As previously
       discussed, this VOI program allows the customer to full inventory from a hub that
       AOI manages, and revenue is recorded at the time the inventory is pulled. We
       continue to have ongoing discussions with this customer and based on our
       conversations, we believe that the disruption in order flow is related to the ongoing
       transition from 40G to 100G and not specific to AOI. We also do not expect the
       inventory stock in our VOI hub to be impaired because forecasts indicate that this
       inventory will be consumed over time.

       173.    When specifically asked about losing 100G Amazon market share, Defendant

Murry stated, “yes, we don’t believe that this disruption in the order flow is related to anything

AOI-specific. It’s related to an ongoing transition from 40G to 100G.” When asked about his

confidence in this regard, he stated, “As we mentioned, we continue to have ongoing discussions

with this customer and our other customers as well, and those discussions have led us to believe

that this is a – not – an event that’s not specific to AOI.”

       174.    On this news, the price per share of AOI stock fell by $11.83 per share, or

approximately 20.1%, from closing at $58.84 per share on October 12, 2017, to close at $47.01 on

October 13, 2017.

       November 7, 2017 Press Release

       175.    On November 7, 2017, the Company issued a press release titled, “Applied

Optoelectronics Reports Third Quarter 2017 Results,” confirming the previous month’s revelation

of weakening Amazon demand. The press release stated, in relevant part:

       “While our third quarter results were negatively impacted by lower demand from a
       large customer, we continued to experience solid demand from our other large


                                               63
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 64 of 111




       datacenter customers, especially for our 100G CWDM transceivers, and revenue
       for our CATV products reached a new record,” said Dr. Thompson Lin, Applied
       Optoelectronics, Inc. founder, president and CEO. “We remain confident in our
       leadership position in advanced optics. We are working diligently to diversify our
       customer base and are encouraged with the customer response so far, which led to
       nine design wins in the quarter, including three for our 100G products. We also
       continue to make progress on developing new innovative products and expanding
       our vertical integration to further extend the gap between AOI and the competition.”

       November 7, 2017 Earnings Call

       176.      On November 7, 2017, the Company held an earnings call to discuss its financial

results for the third fiscal quarter ended September 30, 2017. During the call, the Company stated

a $46.2 million loss in Amazon revenue compared to the previous quarter. In commenting on this

topic, Defendant Murry noted that the reason was “not specific” to the Company, stating, in

relevant part:

       As discussed on our pre-announcement call, we saw lower demand overall from
       one of our large customers. And our revenue visibility in the quarter was impacted
       by the vendor-owned inventory management model that we employ with this
       customer. As previously discussed, this VOI program allows the customer to pull
       inventory from a hub that AOI manages, and revenue is recorded at the time the
       inventory is pulled. This arrangement can make revenue prediction difficult, but it
       allows us to maximize sales by ensuring that AOI products are available for
       customers when needed. For example, AOI has, in the past, been able to meet
       unexpected demand surges because we had available inventory in the hub for our
       customer to purchase with little to no lead time. We continue to have ongoing
       discussions with this customer and based on those conversations, we believe the
       disruption in order flow is related to the ongoing transition from 40G to 100G and
       not specific to AOI. We believe there was some inventory buildup during the
       transition and based on conversations with this customer, we believe that
       inventory conditions will normalize within the first half of next year.

       177.      During the call, Defendant Murry yet again touted the Company’s purported ability

to adapt to transitioning markets, stating in relevant part:

       We believe that one of the strengths of our business model is our ability to flexibly
       adjust manufacturing to adapt to changing customer requirements, while
       maintaining industry-leading gross margin. As you know, we serve a customer base
       that is composed of some of the most dynamic, rapidly evolving companies in the



                                               64
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 65 of 111




       world. As their needs change, we think our ability to adapt along with them gives
       us a long-term sustainable advantage.

       178.    Also during the call, Defendant Murry had the following exchange with an analyst

who pointed out that the Company’s 100G sales were down sequentially:

       The other thing is -- and I’m assuming I’ve entered formulas correctly, so apology
       if I botch this. But I think the 100 gig business was down sequentially. So given
       that the primary explanation is a pause of 40 to 100 gig, I would have imagined
       you’d sell every piece of 100-gig gear. So maybe help us understand if: one, I did
       the math correctly; and two, if so, why would 100 gig be down in your third quarter.

       [Defendant Murry]

       Well, I think we saw an overall decline -- as we mentioned in our prepared remarks,
       we saw an overall decline in business from one customer. So that included both 40
       gig and 100 gig. On the other hand, the other customers that we had, were actually
       up for 100 gig, so that didn’t quite balance out the overall decline from the one
       customer.

       179.    The statements referenced in ¶¶ 162-169, 171–173, and 175-178 above were

materially false and misleading and failed to disclose material facts necessary to make the

statements made not false and misleading. Specifically, the Individual Defendants failed to

disclose that: (1) the Company did not have the capability nor capacity to quickly transition from

40G manufacturing to 100G manufacturing; (2) the Company could not meet customer demand;

(3) to increase manufacturing totals, lower costs, and maintain high gross margins, the Company

took manufacturing and quality assurance shortcuts, resulting in undisclosed product quality issues

and decreased demand from key customers, including Amazon; (4) due to adoption of the

“merchant model” by its customers, the Company was losing market share to rising competition;

(5) based on product issues and its customers’ minimum purchase obligations and forecasted

requirements, demand for the Company’s 100G transceivers would not grow at the rate

represented; and (6) the Company failed to maintain internal controls. As a result of the foregoing,




                                              65
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 66 of 111




the Company’s public statements, including its financial statements, were materially false and

misleading at all relevant times.

         The Truth About AOI’s Manufacturing and Resultant Customer Demand Issues
                                     Fully Emerges

       February 21, 2018 Press Release

       180.    On February 21, 2018, the Company issued a press release titled, “Applied

Optoelectronics Reports Fourth Quarter and Year 2017 Results,” revealing the extent of the impact

that Amazon’s weakening demand had on the Company. The press release stated, in relevant part:

       “We achieved revenue in the fourth quarter of $79.9 million, which was slightly
       below our expectations due to lower demand from our datacenter customers as they
       continue to evolve their network architectures. While our revenue came in slightly
       below expectations, I am pleased with our ability to continue to generate strong
       gross margin even in a price sensitive market,” said Dr. Thompson Lin, Applied
       Optoelectronics, Inc. founder and CEO. “Even though we see inventory headwinds
       with one of our customers and the typical seasonality in Q1 due to fewer production
       days in China because of the Lunar New Year, we continue to expect the second
       half of 2018 to be stronger than the first half. We believe we have a strong
       leadership position in advanced optics, and this belief is bolstered by a large
       purchase commitment that we disclosed earlier today.”

       February 21, 2018 Earnings Call

       181.    On February 21, 2018, the Company held an earnings call to discuss its financial

results for the fiscal quarter and year ended December 31, 2017, revealing further details on the

extent of damage caused by Amazon’s lack of 100G demand. During the call, Defendant Murry

stated, “Our datacenter revenue was $62 million, compared with $68.1 million in Q4 of last year.

In the quarter, 35% of our datacenter revenue was derived from our 100G datacenter products and

58% was from our 40G products.”

       182.    When questioned during the call regarding the reasons for weakness in the fourth

quarter, Defendant Murry stated:




                                               66
                            Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 67 of 111




       Yes, I can’t really comment on the specific customers and their trends. But I think,
       it’s not reasonable to expect that, in any given quarter, there can be a lot of things
       that affect a particular customer’s purchasing patterns, timing of orders, specific
       things that they’re doing within their datacenters, what type of products they’re
       deploying to mix. So there’s a lot of things that can affect that on a short-term basis.
       But longer-term, I think, we’ve seen strong growth from our hyperscale customers
       and we would expect to do continue to see their volume growth in the future.

       183.   On this news, the price per share of AOI stock fell by $7.04 per share, or

approximately 20.3%, from closing at $34.55 per share on February 21, 2018, to close at $27.51

on February 22, 2018.

       184.   The Company continued to lag in its ability to swiftly keep pace with the demands

of the internet data market during 2018 and 2019. The Individual Defendants, most of whom

continue to serve as Company directors and/or officers have failed to appropriately manage AOI,

to the Company’s detriment. Indeed, as the below chart11 reflects, the Company’s revenues, free

cash flow, and operating margin continued to decline following the Initial Relevant Period:




11
  Chart taken from: https://www.fool.com/investing/2019/09/25/is-applied-optoelectronics-a-
buy.aspx. Last visited July 27, 2020.

                                              67
                           Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 68 of 111



       Discriminatory Misconduct

       185.   During the Relevant Period, the Individual Defendants allowed multiple violations

of AOI’s corporate governance policies to occur that injured the company. These violations

included, but were not limited to, engaging in or allowing the Discriminatory Misconduct and

engaging in or allowing widespread violations of the Company’s Code of Conduct.

       186.   The following are photographs of the Company’s six-person executive

management team as depicted on AOI’s website12:




12
    http://investors.ao-inc.com/index.php/corporate-governance/management.      Last    visited
December 9, 2020.

                                            68
                         Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 69 of 111




        187.   AOI is on a shrinking list13 of publicly traded companies in the United States with

exactly zero Black or other racially underrepresented individuals on its Board, or amongst the

ranks of its executive management either. Further, AOI’s executive management team contains

exactly zero female members and, prior to the Company’s recent appointment of Loboa, which

conveniently occurred after and in response to this action, AOI’s Board also was, and substantially

remains, a boys only club. Notably, although Loboa’s appointment to the Board was indeed a small

step in the right direction, Loboa’s presence on the Board does not constitute an adequately diverse

Board, since zero Black individuals or other underrepresented minority individuals have been

integrated to date. Similarly, AOI’s executive management team and workforce lacks diversity due

to the Company’s discriminatory conduct and failure to abide by its antidiscrimination governance

policies.

        188.   The Company’s Board assumes accountability for confirming that AOI follows

federal and state laws that prohibit racial discrimination. While diversity is a strong indication of

a lack of discrimination, a lack of diversity is a compelling signal that the Company does, in fact,

discriminate. Here, not one member of the Company’s seven-person Board or six-person executive

management team listed on its website is Black. Instead, the overwhelming majority are, in fact,

Asian men.

        189.   Regarding AOI’s corporate culture, the Company has received numerous

complaints via reviews left by former and current employees of AOI on websites such as Glassdoor

and Indeed. For instance, employee reviews have stated the following:




13
  In 2019, a record 59% of the directors added to the boards of S&P 500 companies were women
or were men belonging to a racial or ethnic minority group.

                                               69
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 70 of 111




              PLATFORM & DATE                               EMPLOYEE REVIEW

                                                 “Low diversity…”
                                                 “Advice to Management[:] “Create more
                                                 diversity.” (Emphasis in original.)
          Glassdoor, April 25, 2018
        Glassdoor, December 20, 2018             “Asians are the majority. There is no AOI
                                                 culture there is only [true] Asian culture. There
                                                 is [favoritism] towards Asians. If you [don’t]
                                                 know or [don’t] want to conduct yourself the
                                                 Asian way then you have absolutely no future
                                                 here.
          Glassdoor, August 25, 2019             “Biased opinions and discrimination based on
                                                 cultural background, gender and age are
                                                 publicly displayed. Female workers have to
                                                 face sexism from managers. Equal
                                                 employment opportunity is not truly
                                                 practiced.”
              Indeed, January 2, 2020            “Very       few     non-Chinese/non-Taiwanese
                                                 Managers[.]”
          Glassdoor, February 5, 2020            “… Asian company culture.”
                                                 “Either pay for [C]hinese lessons to all non[-
                                                 C]hinese employees or pay for English lessons
                                                 to all [C]hinese [employees] [sic] especially
                                                 those in positions of power.”
           Glassdoor, March 5, 2020              “…[N]o other good reason to work there
                                                 unless you [are] Chinese that is loved by the
                                                 top management.”
                                                 “…[The Company] need[s] a new set of
                                                 manager[s]        from      different    ethnic[]
                                                 [backgrounds,] if not the company is [losing]
                                                 [its] best [workers]
           Glassdoor, April 29, 2020             “If you are [C]hinese and Taiwanese [descent]
                                                 you have lots of pros.”
         Glassdoor, October 12, 2020             “Few Non-English [s]peaking people…”



       190.     The Individual Defendants have known for a long time that AOI has been violating

federal and state laws regarding diversity and discrimination and yet the Individual Defendants

have repeatedly refused to nominate, appoint, or hire a Black or other underrepresented minority

individual to the Board or executive team.



                                               70
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 71 of 111




       The Individual Defendants Have Breached Their Duties by Continually Re-Hiring
       Grant Thornton LLP (“Grant Thornton”) as the Company’s Auditor Even Though
       Grant Thornton Has Failed to Perform its Job

       191.    Grant Thornton is the Company’s independent auditor, and has been so since at

least 2014, since the Company’s inception. This has clearly given rise to a close relationship

between AOI and Grant Thornton which is not conducive to effective auditing. Instead, the

Company’s compliance with its policies regarding diversity, inclusion, and antidiscrimination are

severely deficient and inadequate. Rather than ensure that the Company’s internal controls are

effective, Grant Thornton has repeatedly failed to point out that AOI clearly lacks internal controls

to prevent discrimination against Black individuals or other underrepresented minorities, at least

with respect to the Company’s nomination and appointment process for AOI’s Board and

executive management team and keep the Company in compliance with applicable laws.

       192.    As AOI’s 2020 Proxy Statement disclosed, the following table sets forth the

approximate aggregate fees billed to AOI by Grant Thornton for fiscal years 2018 and 2019:




       193.    Despite billing AOI approximately $1.3 million and $1.1 million in fees in 2018

and 2019, respectively, Grant Thornton has completely failed to properly audit and assess the

Company’s internal controls. The Audit Committee Defendants (defined below) are responsible

for selecting and monitoring Grant Thornton and have therefore breached their fiduciary duty by

failing to ensure that an adequate audit was being performed of the Company’s internal controls

regarding diversity and antidiscrimination.



                                               71
                            Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 72 of 111



       Recent Social Justice Corporate Initiatives

       194.    While the Individual Defendants have caused AOI to adopt discriminatory policies

and fail to keep up with the times, the rest of corporate America, including the tech industry,14 has

been publicly condemning racism as well as implementing social justice initiatives at a rapid pace.

These efforts have been taken to combat systemic racism in America and respond to public outrage

over the murders of, among many others, George Floyd, Breonna Taylor, and Ahmaud Arbery.15

For instance: (1) Microsoft, Intel, and Johnson & Johnson have pledged to tie executive pay to

certain diversity figures; (2) Google has pledged to increase the representations of Black and other

underrepresented groups at senior employment levels 30% by 2025; (3) Apple has, for the past

five years, increased its hiring of women and historically underrepresented groups in tech from

21% in 2014 to 31% in 2018, and has committed to “increase representation in leadership across

the company[]”; (4) PepsiCo announced a five-year, $400 million initiative that includes the goal

of increasing Black managerial representation by 30% and more than doubling business with

Black-owned suppliers; (5) Adidas committed to filling 30% of new positions with Black or Latino

workers; and (6) Alexis Ohanian, the co-founder of Reddit, resigned from Reddit’s all-Caucasian

board, advocated that his seat be filled by a Black individual, and further pledged to use future

gains on his Reddit stock to serve the Black community, beginning with Colin Kaepernick’s Know

Your Rights Camp.

       195.    Moreover, earlier this year, Goldman Sachs announced that, effective July 1, 2020,

the investment bank would refuse to help companies based in the U.S. or Europe that are without

at least one “diverse” board member go public. Further, given the research that shows that


14
     https://www.cio.com/article/3570512/how-top-tech-companies-are-addressing-diversity-and-
inclusion.html?page=2. Last visited December 8, 2020.
15
    https://www.forbes.com/sites/davidhessekiel/2020/06/04/companies-taking-a-public-stand-in-
the-wake-of-george-floyds-death/?sh=e62ec4172148. Last visited December 8, 2020.

                                               72
                            Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 73 of 111




performance is “significantly better” for companies with at least one diverse board member, David

Solomon, Goldman Sachs’ CEO, stated that “I think [having a “diverse” board] is the best advice

for companies that want to drive premium returns for their shareholders over time.”

       196.    In blatant contrast, AOI has refused to offer any sort of showing of solidarity with

the Black Lives Matter movement. Instead, the Company has remained noticeably on the sidelines

amongst the slew of companies that have pledged to implement changes to increase diversity,

particularly Black representation, in corporate America.

       197.    In fact, on December 1, 2020, the Nasdaq filed a proposal with the SEC which

would require all Nasdaq-listed companies to adopt new rules related to board diversity or

potentially face delisting. The new rules would require companies to have at least two diverse

directors or publicly explain why not.16 According to Reuters, the Nasdaq operator said that “over

two dozen studies found an association between diverse boards and better financial performance

and corporate governance.”17

Goldman Sachs’ recent policy change and the Nasdaq’s recent proposal only serve to emphasize

the importance of board diversity and compliance with antidiscrimination policies to maximize

shareholder value and investor protection and also improve corporate decision making and the

monitoring of management. These market changes therefore highlight the significance of AOI’s

lack of diversity on its Board resulting from the Discriminatory Misconduct.




16
      https://www.nasdaq.com/press-release/nasdaq-to-advance-diversity-through-new-proposed-
listing-requirements-2020-12-01. Last visited December 8, 2020.
17
        https://www.reuters.com/article/us-nasdaq-sec-diversity/nasdaq-proposes-board-diversity-
requirement-for-listed-companies-idUSKBN28B58Q. Last visited December 8, 2020.

                                              73
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 74 of 111




       Lack of Term Limits as Cause for Concern and Method to Discriminate

       198.    According to a report by the Harvard Law School Forum on Corporate Governance,

longer-tenured directors do not serve the best interests of the Company. The report stated the

following, in relevant part:

       Investor respondents to ISS’ 2016–2017 Global Policy Survey (conducted between
       Aug. 2, 2016 and Aug. 30, 2016) were asked which tenure‐related factors — with
       multiple answers allowed — would give rise to concern about a board’s nominating
       and refreshment processes. Among the 120 institutional investors (one‐third of
       whom each own or manage assets in excess of $100 billion) who responded, 68
       percent pointed to a high proportion of directors with long tenure as cause for
       concern, 53 percent identified an absence of newly‐appointed independent
       directors in recent years as a potential problem, and 51 percent flagged lengthy
       average tenure as problematic. Just 11 percent of the investor respondents said that
       tenure is not a concern, although even several of those respondents indicated that
       an absence of newly‐appointed directors is a concern.

(Emphasis added.)

       199.    Upon information and belief, the Company does not limit the number of

consecutive terms that a director is able to serve on the Board. Therefore, contrary to any supposed

benefit upon which the Company’s antiquated policy is based upon, the benefit to the Company

from nominating and electing new directors with new ideas and viewpoints from individuals with

diverse backgrounds on the Board far outweigh any potential drawback of losing a longstanding

director. Longstanding directors are less likely to ask tough questions and challenge proposals of

management and fellow directors, given their long-tenure and personal or professional

relationships with executive officers and other directors. In fact, new, diverse directors not only

have been found to bring a diversity of opinions and philosophy to the board, but also a diversity

of behavior, i.e. a willingness to challenge management and other directors which generates better

fact-based decision making. Thus, the Individual Defendants breached their fiduciary duties to the




                                                  74
                               Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 75 of 111




Company by failing to implement term limits in an effort to maintain control of the Company by

avoiding the addition of diverse candidates to the Board to the detriment of the Company.

       April 27, 2018 Proxy Statement

       200.    On April 27, 2018, the Company filed the 2018 Proxy Statement with the SEC.

Defendants T. Lin, Yeh, Black, Chen, Ignatiev, Moore, and C. Lin, solicited the 2018 Proxy

Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions relating to the Discriminatory Misconduct.18

       201.    The 2018 Proxy Statement was false and misleading because, despite noting that

the Company maintains a Code of Conduct that, “applies to all of our employees, officers and

directors,” the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements relating to the Discriminatory Misconduct as alleged herein, and the

Individual Defendants’ failures to report violations of the Code of Conduct.

       202.    The 2018 Proxy Statement also called for shareholders to: (1) elect two nominees

as directors; (2) ratify the appointment of Grant Thornton LLP as the Company’s independent

auditor for fiscal year 2018; (3) approve, on an advisory basis, the Company’s executive

compensation; and (4) approve, on an advisory basis, the frequency of future advisory votes on

the Company’s executive compensation.

       203.    The 2018 Proxy Statement stated, in relevant part:

       While we do not have a formal diversity policy for board membership, the
       nominating and corporate governance committee generally considers the
       diversity of nominees in terms of knowledge, experience, background, skills,
       expertise and other demographic factors. When considering nominees for
       election as directors, the nominating and corporate governance committee

18
  Plaintiffs’ allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                               75
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 76 of 111




       reviews the needs of the board for various skills, background, experience and
       expected contributions and the qualification standards established from time to
       time by the nominating and corporate governance committee.

(Emphasis added.)

       204.    The statements contained in the 2018 Proxy Statement were materially false and

highly misleading since the Board failed to disclose, inter alia, that the Individual Defendants, and

particularly, the Nominating and Corporate Governance Committee did not have a goal of

increasing the racial or gender diversity of applicants for Board seats or the number of racially or

gender diverse members of the Board. Instead, the Individual Defendants and the Nominating and

Corporate Governance Committee only had the goal of increasing talent and skills among Board

candidates. Despite allegedly including diversity of “background” and “other demographic

factors,” in the board composition and selection process, the truth is that AOI had no female, Black,

Hispanic, or other underrepresented ethnic minority team members on either its Board or its

executive management at the time that statement was made and still has no Black individuals on

either. Therefore, the unrevealed reality is that AOI may try to incorporate Black or other

culturally/racially diverse candidates in its director nominee pool, but it either had no actual intent

to nominate Black or other culturally/racially diverse candidates to its Board or the Company

endeavors to obstruct the nomination of Black or other culturally/racially diverse candidates in the

pool. Either way, it is evident that diversity of “background” and “other demographic factors” such

as racial and gender diversity were not among the relevant factors which the Nominating and

Corporate Governance Committee considers with respect to determining Board nominees.

       205.    Moreover, the 2018 Proxy Statement was also materially false and misleading

because it failed to disclose that the Company does not have term limits for its Board members,

and that the purpose of the lack of term limits is to cement the current directors in position and



                                               76
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 77 of 111




inhibit female, Black, and other racially diverse individuals from having adequate prospects to be

nominated and elected to the Company’s Board.

        206.   The Individual Defendants’ failure to embrace director term limits and to add new

members, including Black or other underrepresented individuals, to AOI’s Board represents

explicit or implicit racism at the Company, and an improper cause for failing to include Black or

other underrepresented individuals as members of the Company’s Board.

        207.   The 2018 Proxy Statement also failed to disclose that the Company’s internal

controls were inadequate to protect Black and other underrepresented individuals from

discrimination in its Board nomination process and AOI’s appointment process to the Company’s

executive management team. Moreover, the 2018 Proxy Statement failed to disclose that the

Individual Defendants failed to maintain internal controls to ensure that the Company’s stated

policies regarding diversity and providing a workplace free of discrimination were being complied

with.

        208.   The 2018 Proxy Statement failed to disclose, inter alia, that: (1) the Company had

engaged in the Discriminatory Misconduct; (2) the Company does not have term limits due to a

desire to keep Black and other underrepresented individuals off of the Board; (3) the Company’s

Nominating and Corporate Governance Committee did not actually consider diversity of

“background” and “other demographic factors” including racial and gender diversity when

nominating Board candidates, and (4) the Company failed to maintain adequate internal controls.

        209.   As a result of the material misstatements and omissions contained in the 2018 Proxy

Statement, Company shareholders, inter alia, elected Defendants Yeh and Ignatiev who were

allowing the illegal and discriminatory practices to continue, and zero Black individuals, to the

Board and ratified the appointment of Grant Thornton LLP as the Company’s independent auditor.



                                              77
                           Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 78 of 111



       April 19, 2019 Proxy Statement

       210.     On April 19, 2019, the Company filed the 2019 Proxy Statement with the SEC.

Defendants T. Lin, Yeh, Black, Chen, Ignatiev, Moore, and C. Lin, solicited the 2019 Proxy

Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions relating to the Discriminatory Misconduct.19

       211.     The 2019 Proxy Statement was false and misleading because, despite noting that

the Company maintains a Code of Conduct that, “applies to all of our employees, officers and

directors,” the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements relating to the Discriminatory Misconduct as alleged herein, and the

Individual Defendants’ failures to report violations of the Code of Conduct.

       212.     The 2019 Proxy Statement also called for shareholders to: (1) elect three nominees

as directors; (2) ratify the appointment of Grant Thornton LLP as the Company’s independent

auditor for fiscal year 2019; (3) approve, on an advisory basis, the Company’s executive

compensation.

       213.     The 2019 Proxy Statement stated, in relevant part:

       While we do not have a formal diversity policy for board membership, the
       nominating and corporate governance committee generally considers the
       diversity of nominees in terms of knowledge, experience, background, skills,
       expertise and other demographic factors. In addition, our Board is currently
       considering what approach to take going forward with respect to the diversity of
       our Board, including, without limitation, whether to adopt a written board
       diversity policy. When considering nominees for election as directors, the
       nominating and corporate governance committee reviews the needs of the Board
       for various skills, background, experience and expected contributions and the
       qualification standards established from time to time by the nominating and
       corporate governance committee.

19
  Plaintiffs’ allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                               78
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 79 of 111




(Emphasis added.)

       214.    The statements contained in the 2019 Proxy Statement were materially false and

highly misleading since the Board failed to disclose, inter alia, that the Individual Defendants, and

particularly, the Nominating and Corporate Governance Committee did not have a goal of

increasing the racial or gender diversity of applicants for Board seats or the number of racially or

gender diverse members of the Board. Instead, the Individual Defendants and the Nominating and

Corporate Governance Committee only had the goal of increasing talent and skills among Board

candidates. Despite allegedly including diversity of “background” and “other demographic

factors,” in the board composition and selection process, the truth is that AOI had no female, Black,

Hispanic, or other underrepresented ethnic minority team members on either its Board or its

executive management at the time that statement was made and still has no Black individuals on

either. Therefore, the unrevealed reality is that AOI may try to incorporate Black or other

culturally/racially diverse candidates in its director nominee pool, but it either had no actual intent

to nominate Black or other culturally/racially diverse candidates to its Board or the Company

endeavors to obstruct the nomination of Black or other culturally/racially diverse candidates in the

pool. Either way, it is evident that diversity of “background” and “other demographic factors” such

as racial and gender diversity were not among the relevant factors which the Nominating and

Corporate Governance Committee considers with respect to determining Board nominees.

       215.    Moreover, the 2019 Proxy Statement was also materially false and misleading

because it failed to disclose that the Company does not have term limits for its Board members,

and that the purpose of the lack of term limits is to cement the current directors in position and

inhibit female, Black, and other racially diverse individuals from having adequate prospects to be

nominated and elected to the Company’s Board.



                                               79
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 80 of 111




        216.   The Individual Defendants’ failure to embrace director term limits and to add new

members, including Black or other underrepresented individuals, to AOI’s Board represents

explicit or implicit racism at the Company, and an improper cause for failing to include Black or

other underrepresented individuals as members of the Company’s Board.

        217.   The 2019 Proxy Statement also failed to disclose that the Company’s internal

controls were inadequate to protect Black and other underrepresented individuals from

discrimination in its Board nomination process and AOI’s appointment process to the Company’s

executive management team. Moreover, the 2019 Proxy Statement failed to disclose that the

Individual Defendants failed to maintain internal controls to ensure that the Company’s stated

policies regarding diversity and providing a workplace free of discrimination were being complied

with.

        218.   The 2019 Proxy Statement failed to disclose, inter alia, that: (1) the Company had

engaged in the Discriminatory Misconduct; (2) the Company does not have term limits due to a

desire to keep Black and other underrepresented individuals off of the Board; (3) the Company’s

Nominating and Corporate Governance Committee did not actually consider diversity of

“background” and “other demographic factors” including racial and gender diversity when

nominating Board candidates, and (4) the Company failed to maintain adequate internal controls.

        219.   As a result of the material misstatements and omissions contained in the 2019 Proxy

Statement, Company shareholders, inter alia, elected Defendants T. Lin, Black, and Chen who

were allowing the illegal and discriminatory practices to continue, and zero Black individuals, to

the Board and ratified the appointment of Grant Thornton LLP as the Company’s independent

auditor.




                                              80
                           Verified Shareholder Derivative Complaint
     Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 81 of 111



       April 24, 2020 Proxy Statement

       220.     On April 24, 2020, the Company filed the 2020 Proxy Statement with the SEC.

Defendants T. Lin, Yeh, Black, Chen, Ignatiev, Moore, and C. Lin, solicited the 2020 Proxy

Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions relating to the Discriminatory Misconduct.20

       221.     The 2020 Proxy Statement was false and misleading because, despite noting that

the Company maintains a Code of Conduct that, “applies to all of our employees, officers and

directors,” the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements relating to the Discriminatory Misconduct as alleged herein, and the

Individual Defendants’ failures to report violations of the Code of Conduct.

       222.     The 2020 Proxy Statement also called for shareholders to: (1) elect two nominees

as directors; (2) ratify the appointment of Grant Thornton LLP as the Company’s independent

auditor for fiscal year 2020; (3) approve, on an advisory basis, the Company’s executive

compensation.

       223.     The 2020 Proxy Statement stated, in relevant part:

       While we do not have a formal diversity policy for board membership, the
       nominating and corporate governance committee generally considers the
       diversity of nominees in terms of knowledge, experience, background, skills,
       expertise and other demographic factors. In addition, our Board is currently
       considering what approach to take going forward with respect to the diversity of
       our Board, including, without limitation, whether to adopt a written board
       diversity policy. When considering nominees for election as directors, the
       nominating and corporate governance committee reviews the needs of the Board
       for various skills, background, experience and expected contributions and the
       qualification standards established from time to time by the nominating and
       corporate governance committee.

20
  Plaintiffs’ allegations with respect to the misleading statements in the 2020 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                               81
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 82 of 111




                                                ***

       We intend to seek stockholders’ perspective on our… ongoing efforts to improve
       diversity on our Board.

                                                ***

       We value our stockholders’ perspective on these matters and others and look
       forward to the information that we will be able to gather through additional
       stockholder engagement.

(Emphasis added.)

       224.    The statements contained in the 2020 Proxy Statement were materially false and

highly misleading since the Board failed to disclose, inter alia, that the Individual Defendants, and

particularly, the Nominating and Corporate Governance Committee did not have a goal of

increasing the racial diversity of applicants for Board seats or the number of racially diverse

members of the Board. Instead, the Individual Defendants and the Nominating and Corporate

Governance Committee only had the goal of increasing talent and skills among Board candidates.

Despite allegedly including diversity of “background” and “other demographic factors,” in the

board composition and selection process, the truth is that AOI had no female, Black, or other

underrepresented ethnic minority members on either its Board or its executive management team

at the time that statement was made and still has no Black individuals on either. Therefore, the

unrevealed reality is that AOI may try to incorporate Black or other culturally/racially diverse

candidates in its director nominee pool, but it either has no actual intent to nominate Black or other

culturally/racially diverse candidates to its Board or the Company endeavors to obstruct the

nomination of Black or other culturally/racially diverse candidates in the pool. Either way, it is

evident that diversity of “background” and “other demographic factors” such as racial diversity




                                               82
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 83 of 111




were not among the relevant factors which the Nominating and Corporate Governance Committee

considers with respect to determining Board nominees.

        225.   Moreover, the 2020 Proxy Statement was also materially false and misleading

because it failed to disclose that the Company does not have term limits for its Board members,

and that the purpose of the lack of term limits is to cement the current directors in position and

inhibit Black and other racially diverse individuals from having adequate prospects to be

nominated and elected to the Company’s Board.

        226.   The Individual Defendants’ failure to embrace director term limits and to add new

members, including Black or other underrepresented individuals, to AOI’s Board represents

explicit or implicit racism at the Company, and an improper cause for failing to include Black or

other underrepresented individuals as members of the Company’s Board.

        227.   The 2020 Proxy Statement also failed to disclose that the Company’s internal

controls were inadequate to protect Black and other underrepresented individuals from

discrimination in its Board nomination process and AOI’s appointment process to the Company’s

executive management team. Moreover, the 2020 Proxy Statement failed to disclose that the

Individual Defendants failed to maintain internal controls to ensure that the Company’s stated

policies regarding diversity and providing a workplace free of discrimination were being complied

with.

        228.   The 2020 Proxy Statement failed to disclose, inter alia, that: (1) the Company had

engaged in the Discriminatory Misconduct; (2) the Company does not have term limits due to a

desire to keep Black and other underrepresented individuals off of the Board; (3) the Company’s

Nominating and Corporate Governance Committee did not actually consider diversity of




                                              83
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 84 of 111




“background” and “other demographic factors” including racial and gender diversity when

nominating Board candidates, and (4) the Company failed to maintain adequate internal controls.

       229.    As a result of the material misstatements and omissions contained in the 2020 Proxy

Statement, Company shareholders, inter alia, elected Defendant C. Lin, who was allowing the

illegal and discriminatory practices to continue, and zero Black individuals, to the Board and

ratified the appointment of Grant Thornton LLP as the Company’s independent auditor.

                                      DAMAGES TO AOI

       230.    As a direct and proximate result of the Individual Defendants’ conduct, AOI will

lose and expend many millions of dollars.

       231.    Such expenditures include, but are not limited to, legal fees and costs associated

with the Securities Class Action filed against the Company, its CEO, and its CFO, which survived

a motion to dismiss and recently settled for $15.5 million, any internal investigations, and amounts

paid to outside lawyers, accountants, and investigators in connection thereto. Such expenditures

include, but are not limited to loss of profits due to Discriminatory Misconduct, costs associated

with the costs of defending potential investigations of the Discriminatory Misconduct and for fines

paid in connection thereto and any legal fees or costs associated with the SEC investigation.

       232.    Additionally, these expenditures include, but are not limited to, handsome

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.

       233.    As a direct and proximate result of the Individual Defendants’ conduct, AOI has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their




                                              84
                           Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 85 of 111




misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        234.    Plaintiffs bring this action derivatively and for the benefit of AOI to redress injuries

suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary

duties as directors and/or officers of AOI, unjust enrichment, violations of Section 14(a) of the

Exchange Act, as well as the aiding and abetting thereof and for contribution under Sections 10(b)

and 21D of the Exchange Act.

        235.    AOI is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

        236.    Plaintiffs are, and have been at all relevant times, shareholders of AOI. Plaintiffs

will adequately and fairly represent the interests of AOI in enforcing and prosecuting its rights,

and, to that end, have retained competent counsel, experienced in derivative litigation, to enforce

and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        237.    Plaintiffs incorporate by reference and re-allege each and every allegation stated

above as if fully set forth herein.

        238.    A pre-suit demand on the Board of AOI is futile and, therefore, excused. At the

time of the filing of this Verified Consolidated Amended Shareholder Derivative Complaint, the

Board consisted of the following seven individuals: Defendants T. Lin, Yeh, Black, Chen, Ignatiev,

and C. Lin (the “Director-Defendants”), along with non-party Loboa (together with the Director-

Defendants, the “Directors”). Plaintiffs need only to allege demand futility as to four of the seven

Directors that were on the Board at the time this action was commenced.



                                                85
                             Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 86 of 111




       239.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, and/or the Discriminatory Misconduct,

while five of them engaged in insider sales based on material non-public information, netting

proceeds of over $7.8 million, which renders them unable to impartially investigate the charges

and decide whether to pursue action against themselves and the other perpetrators of the scheme.

       240.    Granting a demand to rectify the Discriminatory Conduct would require certain

Directors to resign or to diminish their standing on the Board by increasing the number of directors.

Such a demand would also require the Directors to acknowledge that they have a limited viewpoint

and that the Board would benefit from being exposed to greater diversity. Moreover, the

Discriminatory Misconduct comprised an unlawful business strategy, which was not a valid

exercise of judgment because it was based on bad faith and intentional, reckless, or disloyal

misconduct. Even though they knew about the Discriminatory Misconduct, the Director-

Defendants did nothing to correct it.

       241.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was, inter alia, intended to

make the Company appear more profitable and attractive to investors. As a result of the foregoing,

the Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability,

are not disinterested, and demand upon them is futile, and thus excused.

       242.    The Director-Defendants knew of the Company’s declining projections for sales

revenue attributable to Amazon as well as the decrease in Amazon’s orders prior to their public



                                               86
                            Verified Shareholder Derivative Complaint
      Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 87 of 111




disclosures of this information and, consequently, knew of the falsity of the misleading statements

at the time they were made. As detailed herein, as of February 28, 2018, internet data center was

AOI’s largest market and Amazon was the Company’s largest internet data customer, representing

more than 50% of AOI’s revenue immediately prior to and during the beginning of the Initial

Relevant Period.




                            Further, the Individual Defendants publicly touted their visibility into

AOI’s customers’ future orders and AOI’s forecasts in customer demand. As CW 2 detailed, AOI

contractually required its customers to provide projections of their requirements for the coming

year. Moreover, CW 2 explained that AOI’s supply agreement required customers to send the

Company their projected requirements for a given year “before the beginning of each year.”

Indeed, the Securities Class Action Order held that, because AOI’s customers provided their order

forecasts prior to the beginning of each year, “a drop in anticipated future sales would have been

preceded by a change in forecasts and committed purchase orders.”21

          243.   As Board members of AOI, charged with overseeing the Company’s affairs, the

Director-Defendants had knowledge of information pertaining to the Company’s key customers,

including Amazon, as detailed herein. Specifically, as Board members of AOI, the Director-

Defendants given, among other things,




21
     Securities Class Action Order at 19.

                                                87
                             Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 88 of 111




       244.    Therefore, the Director-Defendants each knew of the falsity of the statements and

misleading omissions detailed herein at the time such statements were made, and further failed to

exercise or recklessly disregarded their duty of oversight to stop or correct such misleading

statements and omissions.

       245.    Demand is also excused as to the Director-Defendants because they were fully

aware of the Discriminatory Misconduct throughout the Relevant Period. Nonetheless, the

Director-Defendants caused the Company to disseminate the false and misleading statements

described herein. Thus, the Director-Defendants face a substantial likelihood of liability and

demand is futile as to them.

       246.    Additional reasons that demand on Defendant T. Lin is futile follow. Defendant T.

Lin is a co-founder of the Company and has served as the Company’s President and CEO since its

inception. He also serves as Chairman of the Board. Thus, as the Company admits, he is a non-

independent director. The Company provides Defendant T. Lin with his principal occupation, and

he receives handsome compensation, including $5,407,716 in 2017. Defendant T. Lin was

ultimately responsible for all of the false and misleading statements and omissions that were made,

including those contained in the foregoing earnings calls and press releases, all of which he

personally made statements in, and the 2016 10-K, which he signed and signed a SOX certification

for. Defendant T. Lin was aware of the falsity of these statements and omissions at the time they

were made, as evidenced by his position as CEO, the fact that the subject of the misleading

statements and omissions pertained to material Company operations and the Company’s largest

customer, the fact that Defendant T. Lin repeatedly received oral and written reports and attended



                                               88
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 89 of 111




internal meetings at which the Company’s manufacturing problems, including low yield and

production issues were discussed



                  Further, Defendant T. Lin’s special assistant David Chen, was also in charge of

corporate quality assurance, had attended weekly meetings at AOI’s Texas facility during which

the Company’s yield and production issues were a frequent topic of discussion. As the Company’s

highest officer and as a trusted Company director, he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements and to fail to

correct them, the Discriminatory Misconduct, which Defendant T. Lin engaged in and permitted,

despite being aware of it, and consciously disregarded his duties to monitor such controls over

reporting and engagement in the schemes, and consciously disregarded his duties to protect

corporate assets. His insider sales before the fraud was exposed, which yielded at least $729,526

in proceeds, demonstrate his motive in facilitating and participating in the fraud. Moreover,

Defendant T. Lin is a defendant in the Securities Class Action. For these reasons, too, Defendant

T. Lin breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       247.    Additional reasons that demand on Defendant Yeh is futile follow. Defendant Yeh

has served as a Company director since May 2000 and serves as lead independent director, Chair

of the Compensation Committee, and as a member of the Nominating and Corporate Governance

Committee. Defendant Yeh receives handsome compensation, including $130,000 in 2017. As a

long-time Company director he conducted little, if any, oversight of the Company’s engagement

in the scheme to make false and misleading statements, the Discriminatory Misconduct, which

Defendant Yeh engaged in and permitted, despite being aware of it, and consciously disregarded



                                               89
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 90 of 111




his duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded his duties to protect corporate assets. Defendant Yeh signed, and thus personally made

the false and misleading statements in, the 2016 10-K. Defendant Yeh was aware of the falsity of

these statements and omissions at the time they were made, as evidenced by the fact that the subject

of the misleading statements and omissions pertained to material Company operations and the

Company’s largest customer and




                                           His insider sales before the fraud was exposed, which

yielded over $3.9 million in proceeds, demonstrate his motive in facilitating and participating in

the fraud. For these reasons, too, Defendant Yeh breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       248.    Additional reasons that demand on Defendant Ignatiev is futile follow. Defendant

Ignatiev has served as a Company director since February 2013 and serves as a member of the

Audit Committee. Defendant Ignatiev receives handsome compensation, including $123,000 in

2017. As a long-time Company director he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, the Discriminatory

Misconduct, which Defendant Ignatiev engaged in and permitted, despite being aware of it, and

consciously disregarded his duties to monitor such controls over reporting and engagement in the

schemes, and consciously disregarded his duties to protect corporate assets. Defendant Ignatiev

signed, and thus personally made the false and misleading statements in, the 2016 10-K. Defendant

Ignatiev was aware of the falsity of these statements and omissions at the time they were made, as



                                               90
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 91 of 111




evidenced by the fact that the subject of the misleading statements and omissions pertained to

material Company operations and the Company’s largest customer and




                                                                            For these reasons, too,

Defendant Ignatiev breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       249.    Additional reasons that demand on Defendant Black is futile follow. Defendant

Black has served as a Company director since August 2001 and serves as Chairman of the Audit

Committee and as a member of the Nominating and Corporate Governance Committee. Defendant

Black receives handsome compensation, including $136,000 in 2017. As a long-time Company

director and Chairman of the Audit Committee, he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, the

Discriminatory Misconduct, which Defendant Black engaged in and permitted, despite being

aware of it, and consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Defendant Black signed, and thus personally made the false and misleading statements in, the 2016

10-K. Defendant Black was aware of the falsity of these statements and omissions at the time they

were made, as evidenced by the fact that the subject of the misleading statements and omissions

pertained to material Company operations and the Company’s largest customer




                                                                                                 His



                                               91
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 92 of 111




insider sales before the fraud was exposed, which yielded at least $544,600 in proceeds,

demonstrate his motive in facilitating and participating in the fraud. For these reasons, too,

Defendant Black breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       250.    Additional reasons that demand on Defendant Chen is futile follow. Defendant

Chen has served as a Company director since February 2013 and serves as Chairman of the

Nominating and Corporate Governance Committee and as a member of the Compensation

Committee. Defendant Chen receives handsome compensation, including $128,000 in 2017. As a

long-time Company director he conducted little, if any, oversight of the Company’s engagement

in the scheme to make false and misleading statements, the Discriminatory Misconduct, which

Defendant Chen engaged in and permitted, despite being aware of it, and consciously disregarded

his duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Defendant Chen signed, and thus personally

made the false and misleading statements in, the 2016 10-K. Defendant Chen was aware of the

falsity of these statements and omissions at the time they were made, as evidenced by the fact that

the subject of the misleading statements and omissions pertained to material Company operations

and the Company’s largest customer and the fact that Defendant Chen repeatedly received oral

and written reports and



                                           His insider sale before the fraud was exposed, which

yielded at least $260,000 in proceeds, demonstrates his motive in facilitating and participating in

the fraud. For these reasons, too, Defendant Chen breached his fiduciary duties, faces a substantial




                                              92
                           Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 93 of 111




likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       251.    Additional reasons that demand on Defendant C. Lin is futile follow. Defendant C.

Lin has served as a Company director since January 2014 and serves as a member of the

Compensation Committee.        Defendant C. Lin receives handsome compensation, including

$120,000 in 2017. As a long-time Company director he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, the

Discriminatory Misconduct, which Defendant C. Lin engaged in and permitted, despite being

aware of it, and consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Defendant C. Lin signed, and thus personally made the false and misleading statements in, the

2016 10-K. Defendant C. Lin was aware of the falsity of these statements and omissions at the

time they were made, as evidenced by the fact that the subject of the misleading statements and

omissions pertained to material Company operations and the Company’s largest customer




                                                                                                 His

insider sales before the fraud was exposed, which yielded at least over $2.3 million in proceeds,

demonstrates his motive in facilitating and participating in the fraud. For these reasons, too,

Defendant C. Lin breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       252.    Additional reasons that demand on the Board is futile follow.




                                               93
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 94 of 111




       253.    Defendants Black, Ignatiev, and Moore (the “Audit Committee Defendants”),

served on the Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter

alia, the Company’s financial reporting process, the integrity of the Company’s financial

statements, the Company’s compliance with legal and regulatory requirements, and the Company’s

internal controls over financial reporting. The Audit Committee Defendants failed to ensure the

integrity of the Company’s financial statements, as they are charged to do under the Audit

Committee Charter, allowing the Company to file false and misleading financial statements with

the SEC and to fail to maintain internal controls. Thus, the Audit Committee Defendants breached

their fiduciary duties, are not disinterested, and demand is excused as to them. Further, as discussed

above, given the Audit Committee’s knowledge, or, at least, that it may be inferred, the Audit

Committee Defendants failed in their oversight duties, reflecting clear deficiencies in the

Company’s ability to adequately implement or oversee its internal controls.




                                 The fact that the Company put together the minimum number of

Board-level committees for a publicly traded company fails to establish that the Company

maintained an adequate level of internal controls, in light of the misconduct and oversight failures

discussed herein. The Company’s Nominating and Corporate Governance Committee also failed

to appropriately discharge their duties and responsibilities.

       254.    Defendants Yeh, Black, and Chen (the “Nominating and Corporate Governance

Committee Defendants”) served as members of the Nominating and Corporate Governance



                                               94
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 95 of 111




Committee during the Relevant Period. Pursuant to the Company’s Nominating and Corporate

Governance Committee Charter, the Nominating and Corporate Governance Committee

Defendants are responsible for, among other things, identifying individuals qualified to become

members of the Board, selecting the director nominees, and developing a set of corporate

governance principles for the Company. The Nominating and Corporate Governance Committee

Defendants engaged or permitted the Company to engage in the Discriminatory Misconduct. Thus,

the Nominating and Corporate Governance Committee Defendants breached their fiduciary duties,

are not disinterested, and demand is excused as to them.

       255.    As described above, five of the Directors on the Board directly engaged in insider

trading, in violation of federal law. Defendants T. Lin, Yeh, Black, Chen, and C. Lin collectively

received proceeds of over $7.8 million as a result of insider transactions executed during the period

when the Company’s stock price was artificially inflated due to the false and misleading statements

alleged herein. Therefore, demand in this case is futile as to them, and thus excused.

       256.    Demand in this case is excused because the Director-Defendants, all of whom are

named as defendants in this action, control the Company and are beholden to each other. The

Director-Defendants have longstanding business and personal relationships with each other, the

other Individual Defendants, and Loboa that preclude the Directors from acting independently and

in the best interests of the Company and the shareholders. For instance, Defendant T. Lin has

served on the University of Missouri’s Industrial Advisory Board for the College of Engineering

since November 2016 while Loboa served as the Dean and Ketcham Professor of the University

of Missouri’s College of Engineering from October 2015 until June 2020. Additionally,

Defendants T. Lin, Yeh, and Black have served together on the Company’s Board for nearly two

decades while also serving together on the Company’s Board with Defendants Chen, C. Lin, and



                                               95
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 96 of 111




Ignatiev for, at least, nearly seven years. These conflicts of interest precluded the Director-

Defendants from adequately monitoring the Company’s operations and internal controls and

calling into question the Individual Defendants’ conduct. Thus, any demand on the Directors

would be futile.

       257.    In violation of the Code of Conduct, the Nominating and Corporate Governance

Committee Charter, the CSR Policy, and the RBA Code, the Director-Defendants conducted little,

if any, oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ scheme to engage in the Discriminatory Misconduct,

issue, and fail to correct, materially false and misleading statements to the public, and facilitate

and disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty,

unjust enrichment, and violations of the Exchange Act. In violation of AOI’s governance

documents and principles,, the Director-Defendants failed to comply with the law. Thus, the

Director-Defendants face a substantial likelihood of liability and demand is futile as to them.

       258.    AOI has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for AOI

any part of the damages AOI suffered and will continue to suffer thereby. Thus, any demand upon

the Director-Defendants would be futile.

       259.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are



                                               96
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 97 of 111




self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       260.    The acts complained of herein constitute violations of fiduciary duties owed by

AOI’s officers and directors, and these acts are incapable of ratification.

       261.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of AOI. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue themselves

or certain of the officers of AOI, there would be no directors’ and officers’ insurance protection.

Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the other hand,

if the suit is brought derivatively, as this action is brought, such insurance coverage, if such an

insurance policy exists, will provide a basis for the Company to effectuate a recovery. Thus,

demand on the Director-Defendants is futile and, therefore, excused.

       262.    If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause AOI to sue the Individual Defendants named herein, since, if they did,

they would face a large uninsured individual liability. Accordingly, demand is futile in that event,

as well.




                                               97
                            Verified Shareholder Derivative Complaint
    Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 98 of 111




       263.     Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least four of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                        Against Individual Defendants for Violations of
                      Section 14(a) of the Securities Exchange Act of 1934

       264.     Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       265.     The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), that are alleged herein are based solely on negligence. They are not based on any

allegation of reckless or knowing conduct by or on behalf of the Individual Defendants. The

Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiffs specifically

disclaim any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,

scienter, or recklessness with regard to these nonfraud claims.

       266.     Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any

person, by use of the mails or by any means or instrumentality of interstate commerce or of any

facility of a national securities exchange or otherwise, in contravention of such rules and

regulations as the [SEC] may prescribe as necessary or appropriate in the public interest or for the

protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent

or authorization in respect of any security (other than an exempted security) registered pursuant to

section 12 of this title [15 U.S.C. § 78l].”

       267.     Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or


                                               98
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 99 of 111




which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       268.       Under the direction and watch of the Directors, the 2017 Proxy Statement failed to

disclose, inter alia, that: (1) the Company did not have the capability nor capacity to quickly

transition from 40G manufacturing to 100G manufacturing; (2) the Company could not meet

customer demand; (3) to increase manufacturing totals, lower costs, and maintain high gross

margins, the Company took manufacturing and quality assurance shortcuts, resulting in

undisclosed product quality issues and decreased demand from key customers, including Amazon;

(4) due to adoption of the “merchant model” by its customers, the Company was losing market

share to rising competition; (5) based on product issues and its customers’ minimum purchase

obligations and forecasted requirements, demand for the Company’s 100G transceivers would not

grow at the rate represented; and (6) the Company failed to maintain internal controls. As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       269.       The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements including equity awards designed to “incentivize [executive officers] to

act to maximize longer-term stockholder value instead of short-term gain” while failing to disclose

that the Company’s share price was artificially inflated as a result of false and misleading

statements alleged herein.

       270.       Moreover, the 2017 Proxy Statement was false and misleading when it discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Conduct, due to the Individual Defendants’ failures to abide by them, their insider trading, and



                                                99
                             Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 100 of 111




their engagement in the scheme to issue false and misleading statements and omissions of material

fact.

        271.   In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2017 Proxy Statement were materially false and misleading. The misrepresentations and

omissions were material to Plaintiffs in voting on the matters set forth for shareholder

determination in the 2017 Proxy Statement, including election of directors, appointment of an

independent auditor, and to approve an amendment to increase the number of shares reserved for

issuance under the Company’s 2013 Equity Incentive Plan and to extend the term of the incentive

plan through 2027.

        272.   The false and misleading elements of the 2017 Proxy Statement led to the re-

election of Defendants T. Lin, Yeh, Black, Chen, Ignatiev, C. Lin, and Moore during the Relevant

Period, which allowed them to continue breaching their fiduciary duties to AOI.

        273.   The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2017 Proxy Statement.

        274.   Additionally, under the direction and watch of the Individual Defendants, the 2018,

2019, and 2020 Proxy Statements (the “Proxy Statements”) failed to disclose that: (1) the Company

had engaged in the Discriminatory Misconduct; (2) the Company does not have term limits due to

a desire to keep Black and other underrepresented individuals off of the Board; (3) the Company’s

Nominating and Corporate Governance Committee did not actually consider racial diversity when

nominating Board candidates, and (4) the Company failed to maintain adequate internal controls.

        275.   The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-



                                               100
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 101 of 111




performance” elements while failing to disclose the Discriminatory Misconduct and that the

Company’s share price was being artificially inflated by the false and misleading statements

related to, inter alia, the Discriminatory Misconduct made by the Individual Defendants as alleged

herein, and therefore any compensation based on the Company’s financial performance was

artificially inflated.

        276.     Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s Code of Conduct, due to the Individual Defendants’ failure to abide by the Code

of Conduct, due to the Individual Defendants’ failures to abide by them and their engagement in

or the tolerance of the Discriminatory Misconduct and the scheme to issue false and misleading

statements and omissions of material fact relating to the Discriminatory Misconduct.

        277.     In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to Plaintiffs in voting on the matters set forth for shareholder

determination in the Proxy Statements, including, but not limited to, election of directors and the

ratification of the selection of Grant Thornton LLP as the Company’s independent auditor.

        278.     The false and misleading elements of the Proxy Statements led to, inter alia, the re-

election of Defendants T. Lin, Murry, Yeh, Black, Chen, Ignatiev, Moore, and C. Lin which

allowed them to continue breaching their fiduciary duties to AOI and for AOI to lose profits;

indeed, according to a McKinsey report, the most ethically and culturally diverse boards

worldwide are 43% more likely to experience higher profits.

        279.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.



                                                101
                             Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 102 of 111




       280.    Plaintiffs on behalf of AOI have no adequate remedy at law.

                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       281.    Plaintiffs incorporate by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       282.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of AOI’s business and affairs.

       283.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       284.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of AOI.

       285.    In breach of their fiduciary duties owed to AOI, the Individual Defendants willfully

or recklessly made and/or caused the Company to make false and misleading statements and

omissions of material fact that failed to disclose that: (1) the Company did not have the capability

nor capacity to quickly transition from 40G manufacturing to 100G manufacturing; (2) the

Company could not meet customer demand; (3) to increase manufacturing totals, lower costs, and

maintain high gross margins, the Company took manufacturing and quality assurance shortcuts,

resulting in undisclosed product quality issues and decreased demand from key customers,

including Amazon; (4) due to adoption of the “merchant model” by its customers, the Company

was losing market share to rising competition; (5) based on product issues and its customers’

minimum purchase obligations and forecasted requirements, demand for the Company’s 100G

transceivers would not grow at the rate represented; and (6) the Company failed to maintain

                                               102
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 103 of 111




internal controls. As a result of the foregoing, the Company’s public statements, including its

financial statements, were materially false and misleading at all relevant times.

       286.    The Individual Defendants also failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       287.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       288.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations.      The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of AOI’s securities and

disguising insider sales.

       289.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed



                                               103
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 104 of 111




knowingly or recklessly and for the purpose and effect of artificially inflating the price of AOI’s

securities and engaging in insider sales.

       290.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       291.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, AOI has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       292.    Plaintiffs on behalf of AOI have no adequate remedy at law.

                                            THIRD CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties
                          Related to the Discriminatory Misconduct

       293.    Plaintiffs incorporate by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       294.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of AOI’s business and affairs.

       295.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       296.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of AOI.

       297.    In further breach of their fiduciary duties, the Individual Defendants either engaged

in, or allowed the Company to engage in the Discriminatory Misconduct.




                                               104
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 105 of 111




        298.    In breach of their fiduciary duties owed to AOI, certain of the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and/or

misleading statements and/or omissions of material fact that failed to disclose the Discriminatory

Misconduct.

        299.    The Individual Defendants also failed to correct and/or caused the Company to fail

to correct the false and/or misleading statements and/or omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

        300.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

        301.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements relating to the Discriminatory Misconduct, and

they failed to correct the Company’s public statements and representations. The Individual

Defendants had actual knowledge of the misrepresentations and omissions of material facts set

forth herein, or acted with reckless disregard for the truth, in that they failed to ascertain and to

disclose such facts, even though such facts were available to them. Such material

misrepresentations and omissions were committed knowingly or recklessly and for the purpose

and effect of artificially inflating the price of AOI’s securities, and disguising insider transactions.

        302.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,



                                               105
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 106 of 111




even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of engaging in and concealing the Discriminatory

Misconduct and thereby artificially inflating the price of AOI’s securities. The Individual

Defendants, in good faith, should have taken appropriate action to correct the schemes alleged

herein and to prevent them from continuing to occur.

       303.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       304.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, AOI has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       305.    Plaintiffs on behalf of AOI have no adequate remedy at law.

                                           FOURTH CLAIM

                    Against Individual Defendants for Unjust Enrichment

       306.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       307.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, AOI.

       308.    The Individual Defendants received bonuses, stock options, or similar

compensation from AOI that was tied to the performance or artificially inflated valuation of AOI,

or received compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

       309.    Plaintiffs, as shareholders and representatives of AOI, seek restitution from the

Individual Defendants and seek an order from this Court disgorging all profits, including from

insider transactions, excessive compensation, including any performance-based or valuation-based

                                               106
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 107 of 111




compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of

their fiduciary and contractual duties.

       310.    Plaintiffs on behalf of AOI have no adequate remedy at law.

                                           FIFTH CLAIM

                    Against Defendants T. Lin and Murry for Contribution
                      Under Sections 10(b) and 21D of the Exchange Act

       311.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       312.    AOI, along with Defendants T. Lin and Murry are named as defendants in the

Securities Class Action, which asserts claims under the federal securities laws for violations of

Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If

and when the Company is found liable in the Securities Class Action for these violations of the

federal securities laws, the Company’s liability will be in whole or in part due to Defendants T.

Lin and Murry’s willful and/or reckless violations of their obligations as officers and/or directors

of AOI.

       313.    Defendants T. Lin and Murry, because of their positions of control and authority as

officers and/or directors of AOI, were able to and did, directly and/or indirectly, exercise control

over the business and corporate affairs of AOI, including the wrongful acts complained of herein

and in the Securities Class Action.

       314.    Accordingly, Defendants T. Lin and Murry are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising

out of violations of the Exchange Act.




                                               107
                            Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 108 of 111




       315.     As such, AOI is entitled to receive all appropriate contribution or indemnification

from Defendants T. Lin and Murry.

                                       PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiffs demand judgment in the Company’s favor against all

Individual Defendants as follows:

                (a)     Declaring that Plaintiffs may maintain this action on behalf of AOI, and that

Plaintiffs are adequate representatives of the Company;

                (b)     Declaring that each of the Individual Defendants have breached or aided

and abetted the breach of their fiduciary duties to AOI;

                (c)     Determining and awarding to AOI the damages sustained by it as a result of

the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                (d)     Directing AOI and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect AOI and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Articles of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the Board;

                      2. a provision to permit the shareholders of AOI to nominate at least four

              candidates for election to the Board; which should include, at least, one female and

              two Black individuals;

                                                108
                             Verified Shareholder Derivative Complaint
   Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 109 of 111




                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

                     4. a proposal to ensure the publication of an annual Diversity Report that

            contains particularized information about the hiring, advancement, promotion, and pay

            equity of all minorities at AOI;

                     5. a proposal to establish a fund to hire Black individuals and other minorities,

            promote Black individuals and other minorities to more management positions at the

            Company, establish and maintain a mentorship program at AOI for Black individuals

            and other minorities that is committed to providing the skills and mentorship necessary

            to succeed at the Company;

                     6. a proposal to establish and require annual training of AOI’s entire Board

            and all executive officers, which training should at a minimum focus on diversity,

            antidiscrimination, and affirmative action, as well as other relevant topics; and

                     7. a proposal to adopt a revised executive compensation program that ties 30%

            of executives’ compensation to the achievement of certain specified diversity goals.

               (e)      Awarding AOI restitution from the Individual Defendants, and each of

them;

               (f)      Awarding Plaintiffs the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.

Dated: January 13, 2021                        Respectfully submitted,

                                               /s/ R. Dean Gresham
                                               R. Dean Gresham


                                               109
                            Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 110 of 111




                                  Texas Bar No. 24027215
                                  Southern District of Texas Bar No. 7438
                                  12720 Hillcrest Rd, Suite 1045
                                  Dallas, Texas 75230
                                  Telephone: (972) 387-4040
                                  Facsimile: (972) 387-4041
                                  Email: dean@stecklerlaw.com


                                  THE ROSEN LAW FIRM, P.A.
                                  Phillip Kim
                                  275 Madison Avenue, 40th Floor
                                  New York, NY 10016
                                  Telephone: (212) 686-1060
                                  Facsimile: (212) 202-3827
                                  Email: pkim@rosenlegal.com


                                  THE BROWN LAW FIRM, P.C.
                                  Timothy Brown
                                  240 Townsend Square
                                  Oyster Bay, NY 11771
                                  Telephone: (516) 922-5427
                                  Facsimile: (516) 344-6204
                                  Email: tbrown@thebrownlawfirm.net

                                  Attorneys for Plaintiffs




                                     110
                  Verified Shareholder Derivative Complaint
Case 4:18-cv-02713 Document 42 Filed on 01/13/21 in TXSD Page 111 of 111
